Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 1 of 150 PageID #: 140


                                                                               1


        UNITES STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        --------------------------------------x
        DIANA FALERO,
                                           Plaintiff,
                        -against-
        DOMINO'S PIZZA, LLC and "JOHN or JANE
        DOES," Fictitious names intended for the
        operators of the vehicle,
                                           Defendants.
        Civil Action No.:          17-CV-00151
        --------------------------------------x
                                     16 Court Street
                                     Brooklyn, New York


                                     August 25, 2017
                                     10:03 a.m.


                        Deposition of an Expert Witness,
        CHARLES ALAN KAPLAN, M.D., pursuant to Notice,
        before Christine DeRosa, a Notary Public of
        the State of New York.




                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 2 of 150 PageID #: 141


                                                                               2
  1
  2     A P P E A R A N C E S:
  3     RUBENSTEIN & RYNECKI
  4     Attorneys for Plaintiff
  5              16 Court Street, Suite 1717
  6              Brooklyn, New York 11241
  7     BY:      FARRIS FAYYAZ, ESQ.
  8
  9     CHRISTOPHER KENDRIC, ESQ.
 10     Attorney for Defendants
 11              1225 Franklin Avenue, Suite 450
 12              Garden City, New York 11530
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25



                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 3 of 150 PageID #: 142


                                                                               3
  1
  2         F E D E R A L          S T I P U L A T I O N S
  3
  4              IT IS HEREBY STIPULATED AND AGREED by
  5     and between the attorneys for the respective
  6     parties herein, that the sealing, filing and
  7     certification of the within deposition be
  8     waived;
  9              IT IS FURTHER STIPULATED AND AGREED that
 10     all objections, except as to form, are
 11     reserved to the time of trial;
 12              IT IS FURTHER STIPULATED AND AGREED that
 13     the transcript of this deposition may be
 14     signed before any Notary Public, with the same
 15     force and effect as if signed before a clerk
 16     or Judge of the Court;
 17              IT IS FURTHER STIPULATED AND AGREED that
 18     all rights provided to all parties by the
 19     F.R.C.P. cannot be deemed waived, and the
 20     appropriate sections of the F.R.C.P. shall be
 21     controlling with respect thereto.
 22
 23                                      oo0oo
 24
 25



                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 4 of 150 PageID #: 143


                                                                               4
  1
  2     C H A R L E S          A L A N        K A P L A N,          M. D.,
  3              called as a witness, having been duly
  4              sworn by a Notary Public, was examined
  5              and testified as follows:
  6                        THE COURT REPORTER:           Please state
  7              your full name for the record.
  8                        THE WITNESS:        Charles Alan
  9              Kaplan, M.D.
 10                        THE COURT REPORTER:           What is your
 11              address?
 12                        THE WITNESS:        Work address is
 13              100A Livingston Street, Brooklyn, New
 14              York 11201.
 15                        MR. KENDRIC:        What is your home
 16              address?
 17                        THE WITNESS:        75 West End Avenue,
 18              Apartment P8E, New York, New York 10023.
 19     EXAMINATION BY
 20     MR. KENDRIC:
 21              Q.        Good morning, Dr. Kaplan.
 22              A.        Good morning.
 23              Q.        Sir, my name is Chris Kendric.
 24     It is my pleasure to meet you, sir.
 25              A.        Nice to meet you.


                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 5 of 150 PageID #: 144


                                                                               5
  1                     Charles Alan Kaplan, M.D.
  2              Q.        I'm here on behalf of the
  3     defendant in this case, Domino's Pizza, LLC.
  4     I'm going to have quite a few questions here
  5     this morning.
  6                        If at any time you don't
  7     understand my question, you don't understand
  8     the way that I've phrased the question, would
  9     you please let me know that?
 10              A.        Okay.
 11              Q.        I really don't have any interest
 12     and Mr. Fayyaz has no interest in you guessing
 13     at what information I'm trying to elicit from
 14     you.
 15                        All right?
 16              A.        Okay.
 17              Q.        Are you affiliated with Spine &
 18     Orthopedic Rehab Center, P.C.?
 19              A.        Yes.
 20              Q.        And they're located in Queens and
 21     also in Brooklyn?
 22              A.        Correct.      I believe a year or two
 23     ago, they separated into two corporations, so
 24     I mean, corporate-wise, Queens and Brooklyn
 25     are separate.


                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 6 of 150 PageID #: 145


                                                                               6
  1                      Charles Alan Kaplan, M.D.
  2              Q.        Can you tell me the difference,
  3     please?
  4              A.        Location?
  5              Q.        No.     The different corporate
  6     entities, which belongs to what?
  7              A.        I think Queens is called Sports
  8     Medicine & Rehabilitation.
  9              Q.        P.C.?
 10              A.        Not sure.       Likely.
 11              Q.        Well, as an attorney, I have to
 12     either be a P.C. or PLLC.              I trust you're
 13     probably a P.C.?
 14              A.        Yeah.     It's not my corporation.
 15              Q.        But that was Queens?
 16              A.        Correct.
 17              Q.        Spine & Orthopedic Rehab, are
 18     they also located in Englewood, New Jersey?
 19              A.        The truthful answer is I'm not
 20     quite sure.        There's the entity called Health
 21     East.     I believe Dr. Kyriakides, because he
 22     lives in New Jersey, does have a small office
 23     at the New Jersey center.              I've never been
 24     there.        I've never worked there.           I know it's
 25     on the card.        I don't know the -- the full


                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 7 of 150 PageID #: 146


                                                                               7
  1                     Charles Alan Kaplan, M.D.
  2     status.
  3              Q.        Who is Dr. Kyriakides to you?
  4              A.        My employer, my boss.
  5              Q.        You may have just answered my
  6     next question.
  7                        What is the nature of your
  8     affiliation with Spine & Orthopedic Rehab
  9     Center, P.C.?
 10              A.        Employee.
 11              Q.        Do you have any ownership
 12     interest in that entity?
 13              A.        No.
 14              Q.        Are you affiliated with New York
 15     Orthopedic Surgery & Rehabilitation?
 16              A.        I'm almost going to have to
 17     say -- well, I'm going to say no because I'm
 18     not quite sure really of the corporate entity,
 19     if Queens got changed to that or if that's
 20     Dr. Scilaris.         I -- I don't know.
 21              Q.        I'm going to just gently refer
 22     you to the nerve conduction velocity testing
 23     and EMG testing that was done in this case,
 24     and this is where I see New York Orthopedic
 25     Surgery & Rehabilitation (indicating).


                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 8 of 150 PageID #: 147


                                                                               8
  1                     Charles Alan Kaplan, M.D.
  2     There's Dr. Kyriakides (indicating) and
  3     there's you, Charles A. Kaplan (indicating).
  4              A.        Again, when there was some
  5     corporate structure changes like -- again,
  6     even though I work there, I don't really look
  7     at the paycheck so much to see the names.
  8                        I believe Sports Medicine was
  9     always the name of Queens.               And then there
 10     was corporate structural changes - because
 11     I used to work both, Queens and Brooklyn,
 12     part-time, part-time, and now I'm only in
 13     Brooklyn - and it may have gone through a
 14     change because there was talk of somebody
 15     buying into the practice, not myself.                    I
 16     don't think it ever happened.                So I don't --
 17     I don't know the full status of that, but
 18     it's, I mean, our office.
 19              Q.        So you may or may not be
 20     affiliated with New York Orthopedic Surgery &
 21     Rehabilitation?
 22              A.        I guess the answer to that is
 23     yes, I may or may not.             I don't -- I don't
 24     get paid by this company.              I don't have a
 25     corporate answer on that.              I'm sorry.


                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 9 of 150 PageID #: 148


                                                                               9
  1                     Charles Alan Kaplan, M.D.
  2              Q.        And that's fine.          As far as I
  3     know, that can be a trade name, that can be an
  4     assumed name.         I don't know.        That's why I'm
  5     asking the questions.
  6              A.        Yeah.
  7              Q.        All right.       So let me just skip
  8     back for a moment, please.
  9                        What is the nature of your
 10     affiliation, if any, with Sports Medicine &
 11     Rehabilitation, P.C.?
 12              A.        So I used to work in the Queens
 13     office from the middle of 2008 and the
 14     Brooklyn office part-time, some days a week in
 15     one and some days a week in the other.                    And
 16     maybe about two years ago or so, I became just
 17     Brooklyn full-time and really no more in
 18     Queens.       And, again, this was a time there was
 19     some restructuring, and so I don't have more
 20     to say than that.
 21              Q.        That's fine.
 22                        Dr. Kaplan, what do you mean by
 23     "restructuring"?
 24              A.        Well, again, there was -- it used
 25     to be one company, I guess, with two addresses


                  Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 10 of 150 PageID #: 149


                                                                               10
   1                    Charles Alan Kaplan, M.D.
   2    and one tax ID number.             I believe there's two
   3    tax ID numbers now.            I don't have anything to
   4    do with Queens now, so I don't know what's
   5    going on.
   6                       I know last -- like, I used to
   7    get health insurance and it was always -- they
   8    never changed it from Queens.                And then this
   9    year, I guess the health insurance company
 10     said, oh, you're not really in Queens, you
 11     have to do it through there, and it affected
 12     my health insurance.            So I'm just now in the
 13     Brooklyn office.
 14              Q.        Okay.
 15                        Did you ever hold an ownership
 16     interest in Sports Medicine & Rehabilitation,
 17     P.C.?
 18              A.        No.
 19              Q.        Now, are you or have you been
 20     affiliated with Health East Medical Group or
 21     Health East Ambulatory Surgical Center?
 22              A.        No.
 23              Q.        Not currently, not anytime in the
 24     past?
 25              A.        Not anytime.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 11 of 150 PageID #: 150


                                                                               11
   1                    Charles Alan Kaplan, M.D.
   2             Q.        Do you have an ownership interest
   3    in any facility that I have not mentioned
   4    which provides healthcare services?
   5             A.        No.
   6             Q.        Are you familiar with New York
   7    Spine Institute?
   8             A.        The name is familiar.             I -- the
   9    name is familiar.           I'm not exactly sure.            I
 10     think it's a Manhattan group.
 11              Q.        Are you familiar with South Dean
 12     Orthopaedics?
 13              A.        I've heard the name.            Again, I
 14     don't know who owns it, what the structure is.
 15     I believe it's Dr. Scilaris' New Jersey
 16     orthopedic practice.
 17              Q.        But are you in any way affiliated
 18     with South Dean Orthopaedics?
 19              A.        No.
 20              Q.        Sir, do you have an ownership
 21     interest in any facility providing ambulatory
 22     surgery services?
 23              A.        No.
 24              Q.        Do you have an ownership interest
 25     in any diagnostic imaging facility?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 12 of 150 PageID #: 151


                                                                               12
   1                    Charles Alan Kaplan, M.D.
   2             A.        No.
   3             Q.        Do you have an ownership interest
   4    in any --
   5             A.        Oh, I just -- I'm sorry.
   6             Q.        Go ahead, sir.
   7             A.        New York Spine Institute, I'm
   8    trying to think.           You know, I did work in an
   9    orthopedic spine center in Long Island for
 10     about 10 months in 2011.              It's so out of my
 11     mind.      Again, I -- you know, I walk.                I don't
 12     own a car.        Some people say, you know such and
 13     such street?         I say no, but I obviously walk
 14     by it every day, so I -- I mean, that may have
 15     been Long Island.
 16              Q.        If, in fact, you were working
 17     for the Long Island office of New York Spine
 18     Institute back in 2011, is that to say you
 19     were also working at that same point in time
 20     for New York Spine Institute, Sports Medicine
 21     & Rehabilitation, P.C. and Spine & Orthopedic
 22     Rehab Center, P.C.?
 23              A.        I think at that time there was
 24     only the Queens office, so I don't think
 25     the -- it was only Sports Medicine &


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 13 of 150 PageID #: 152


                                                                               13
   1                    Charles Alan Kaplan, M.D.
   2    Rehabilitation.          And I did Fridays because my
   3    work schedule at the Queens office was Friday,
   4    half a day, and I needed a little bit more
   5    work and they didn't have it, so I arranged it
   6    so that I would just go Fridays to Long
   7    Island, and that lasted about 10 months.
   8             Q.        To fill the rest of your Friday?
   9             A.        Yeah.
 10              Q.        Okay.
 11                        When did the Brooklyn facility
 12     open up?
 13              A.        The Brooklyn facility, that I
 14     know of was always there.               I mean, I've been
 15     working in Brooklyn myself since 2009.                     I
 16     don't know when Dr. Kyriakides started it.                      He
 17     moved the office from Montague Street to
 18     Livingston Street -- I'm tending to think it
 19     was three years ago, maybe a little less.                      And
 20     that's, again, where I think the name change
 21     got separated out.
 22              Q.        Doctor, the reason I ask the
 23     question is because I'm just a little bit
 24     confused.
 25                        You told me a moment or two ago


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 14 of 150 PageID #: 153


                                                                               14
   1                    Charles Alan Kaplan, M.D.
   2    that you used to work in both the Queens
   3    office and the Brooklyn office, and that
   4    started from the middle of 2008?
   5             A.        Correct.
   6             Q.        I asked you a question about New
   7    York Spine Institute, and you said you were
   8    there for a short period, Fridays, only half
   9    days, in 2011 for 10 months' time?
 10              A.        Correct.
 11              Q.        And I asked you, well, does that
 12     mean that you were working at all three
 13     facilities, Brooklyn, Queens and Long Island,
 14     and you said --
 15              A.        I think you said entities, and at
 16     that time, there was only Sports Medicine.
 17     There was no separate corporate entity name
 18     for Brooklyn.         Physically, it was three
 19     locations, but I believe it was only two
 20     entities.       The one in Long Island and Sports
 21     Medicine covered both locations.
 22              Q.        Thank you very much.
 23                        Do you understand that Diana
 24     Falero has brought a personal injury action
 25     in connection with an accident occurring on


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 15 of 150 PageID #: 154


                                                                               15
   1                    Charles Alan Kaplan, M.D.
   2    May 4, 2015?
   3             A.        Yes.
   4             Q.        Dr. Kaplan, your initial
   5    evaluation for Ms. Falero was on May 12, 2015?
   6             A.        Correct.
   7             Q.        So eight days after the happening
   8    of the accident?
   9             A.        Correct.
 10              Q.        Your office note from that
 11     initial evaluation on May 12, 2015 refers to
 12     an "intake list."
 13                        Are you familiar with that term?
 14              A.        Yeah.
 15              Q.        What information is recorded on a
 16     Spine & Orthopedic Rehab Center intake list?
 17              A.        Okay.     First of all, I don't have
 18     that with me.         Basic patient name, address,
 19     insurance information, if there was a lawyer,
 20     the lawyer's name, body parts that were
 21     injured.       They fill out past medical history
 22     items, medications, they sign it.
 23              Q.        Anything else?
 24              A.        I think that's it.           I mean...
 25              Q.        How many pages is this intake?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 16 of 150 PageID #: 155


                                                                               16
   1                     Charles Alan Kaplan, M.D.
   2             A.        Again, I don't have it in front
   3    of me.        In 2015, I think it was a different
   4    one than we use now.            It could have been two
   5    or three pages.
   6             Q.        Dr. Kaplan, who actually fills
   7    out the intake?
   8             A.        The patient.
   9             Q.        You mentioned they sign it.
 10                        Is that the patient signs it?
 11              A.        I believe so, yeah.            Yeah.
 12              Q.        To what, to lend authenticity to
 13     the intake?
 14              A.        Yeah, I believe so.            I don't have
 15     the form in front of me, so I'm going by
 16     memory and it's also a form from a couple of
 17     years ago.
 18              Q.        All right.
 19                        Did you bring your medical chart
 20     with you today?
 21              A.        Yes.
 22              Q.        Can I take a look at that,
 23     please?
 24              A.        This is the chart (indicating),
 25     and this is some handwritten notes I made last


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 17 of 150 PageID #: 156


                                                                               17
   1                    Charles Alan Kaplan, M.D.
   2    night (handing).
   3                       MR. KENDRIC:         Let's have this
   4             marked, please.
   5                       (Kaplan, M.D. Exhibit A, One-page
   6             handwritten notes created by Dr. Kaplan,
   7             marked for identification.)
   8             Q.        I'm going to hand you the one
   9    page of handwritten notes now marked as
 10     Kaplan, M.D. A for identification (handing).
 11                        Let's start, please, at the top
 12     of the page on the left-hand side.                   Tell me
 13     what words you're writing and what those words
 14     signify such that you in preparation for
 15     today's deposition wrote them down.
 16              A.        So the upper left is stating of
 17     the areas of injury that she reported to me on
 18     the initial consultation of May 12, 2015.                      And
 19     the first word is "dizzy."               Below that is
 20     "head."       Then it says, "C/L," cervical and
 21     lumbar.       Then there's "L/R," left and right,
 22     "shoulder"; "L/R," left and right, "hips,
 23     knee, ankle, feet."            And then it says, "lip
 24     switch."
 25              Q.        Then over on the right-hand side?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 18 of 150 PageID #: 157


                                                                               18
   1                    Charles Alan Kaplan, M.D.
   2             A.        It says, "no ER," and below that,
   3    "no prior."        That means I didn't have -- I
   4    went through the notes, and I didn't have
   5    emergency room or much prior records.
   6             Q.        I apologize if you've already
   7    said this.        Did you say that you went through
   8    the chart last night and prepared this last
   9    night, this sheet?
 10              A.        Correct.
 11              Q.        I appreciate it.
 12                        So now, I'm moving my way down
 13     the page and to the far left-hand side?
 14              A.        These are the past medical issues
 15     that she, again, stated to me on the May 12,
 16     2015 visit.        "HTN" stands for hypertension.
 17     Then there's a slash and then an arrow up
 18     "cholesterol," so increased cholesterol.
 19     Below that, "fibromyalgia."                Below that,
 20     "arthritis, back/knees."              Below that, "C/L,"
 21     meaning cervical and lumbar issues.                   Below
 22     that, "hip bursitis."             And below that,
 23     "bilateral sciatica."
 24              Q.        Dr. Kaplan, does it make more
 25     sense for us to continue down the left-hand


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 19 of 150 PageID #: 158


                                                                               19
   1                    Charles Alan Kaplan, M.D.
   2    column?
   3             A.        Yes.
   4             Q.        Okay.
   5             A.        Below that is just the medicines
   6    she reported she was taking on the initial
   7    examination.         They are Mobic, Robaxin,
   8    Lidoderm patch, morphine, Zoloft.
   9                       Below that, it says, "SSI."               That
 10     means she told me she was on Social Security
 11     Disability.        Then there's a question mark
 12     "Sx," which I write for surgery, so I didn't
 13     fill it in, but there was a question if she
 14     did list surgical procedures on the initial.
 15                        Below that, it says, "4/17."
 16     That was the date she actually saw Dr. Faloon.
 17     It's not mentioned there, but that's the --
 18     I called my office and that's the date that
 19     Dr. Faloon saw her, April 2017.
 20              Q.        Who is Dr. Faloon?
 21              A.        Spine surgeon.
 22              Q.        Is he in your medical practice?
 23              A.        He comes to the office once a
 24     month, so he's affiliated with us.                   I believe
 25     he's considered his own separate corporate


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 20 of 150 PageID #: 159


                                                                               20
   1                    Charles Alan Kaplan, M.D.
   2    entity.
   3             Q.        Do you know where his practice is
   4    located?
   5             A.        He does have another practice in
   6    Manhattan.
   7             Q.        What is his first name?
   8             A.        Michael.
   9             Q.        Is he an orthopedic surgeon, a
 10     neurosurgeon?
 11              A.        Orthopedic surgeon.
 12              Q.        Do you know where his office in
 13     Manhattan is located?
 14              A.        Not exactly.         I'm tending to
 15     think between the teens and the 40s,
 16     midtown-ish.
 17              Q.        Very well.
 18                        So now if you don't mind, let's
 19     go to that middle column.
 20              A.        So the middle column lists the
 21     body parts that were injured, and I've listed
 22     the initial ranges of motion and then arrows
 23     pointing to the right, and then there's
 24     another range of motion showing some increase
 25     or progression of the ranges of motion.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 21 of 150 PageID #: 160


                                                                               21
   1                    Charles Alan Kaplan, M.D.
   2                       So on top, there's a "C" for
   3    cervical, and then there's motions listed
   4    there which are in my notes.                "L" is lumbar.
   5    "SH" is shoulder.           The hip says "hip."
   6    There's a "K" for knee.              There's an "ankle."
   7                       Below that, at one point I guess
   8    she mentioned increased tingling in the upper
   9    extremity, "(L)" for left.               And at some point,
 10     I guess a symptom change, it was increased
 11     left shoulder pain with decreasing motion and
 12     weakness.       And then below that, a new sign was
 13     a Romberg test.
 14              Q.        Let me just break this down a
 15     bit.     These notes that you took and specific
 16     to this middle column, you said it but I want
 17     to be a little more clearer on it, these are
 18     the original range of motion measurements
 19     taken by you in your office on May 12, 2015,
 20     and later on, if there was improvement or,
 21     let's say, there was a worsening of the range
 22     of motion that would be noted as well?
 23              A.        Pretty much, yeah.
 24              Q.        "Yes"?
 25              A.        Yes.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 22 of 150 PageID #: 161


                                                                               22
   1                     Charles Alan Kaplan, M.D.
   2             Q.        In my experience, doctors go
   3    through their range of motion in a particular
   4    order.        I trust you do as well?
   5             A.        Pretty much, yeah.
   6             Q.        So let's go through it nice and
   7    slowly starting with cervical and tell me --
   8    I can read the numbers by myself, but maybe
   9    you can tell me what those numbers refer to,
 10     cervical flexion, cervical extension, right
 11     lateral bending, you have to tell me, please.
 12              A.        Sure.     So the first one says
 13     10/10, so that's flexion and extension.                     She
 14     had 10 degrees flexion, 10 degrees extension.
 15     There's a little arrow to the right.                    At some
 16     point that improved to -- I wrote 20.                     It was
 17     probably 20/20, but I only wrote one "20."
 18                        Below that is 40/40.            That
 19     represents rotation, turning left and right.
 20     And the arrow, at one point it went down to
 21     30.     Then it went up to 50.             Then it went up
 22     to 60.
 23                        Below that is a 10.            That's left
 24     and right side bending was 10, went up to 20.
 25                        The "L" for lumbar, she had a 30


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 23 of 150 PageID #: 162


                                                                               23
   1                     Charles Alan Kaplan, M.D.
   2    forward flexion and a 10 extension.                   At some
   3    point that went up to 40 for flexion and then
   4    45.
   5                       The 10/10 there represents left
   6    and right side bending, and it looks like I
   7    put the arrow going to 20 slash and it looks
   8    like another 20.           It's very small.
   9                       Then we have the shoulder and --
 10              Q.        External rotation?
 11              A.        No.     The first one is going to
 12     be --
 13              Q.        (Indicating.)
 14              A.        No.     That says, Scilaris, 165.
 15     That's what the orthopedist measured it at
 16     some point when he saw her.
 17              Q.        Thank you.
 18              A.        So the shoulder there is forward
 19     flexion, abduction.            Again, these are brief
 20     notes.        I mean, if I went to my notes and you
 21     said, oh, I see shoulder flexion was 110 and
 22     abduction was 120, and I just said it's
 23     probably for both, these are brief notes, so
 24     I'm reading it to you, but that's forward
 25     flexion and abduction.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 24 of 150 PageID #: 163


                                                                               24
   1                    Charles Alan Kaplan, M.D.
   2                       And I guess at one point, I have
   3    R greater than the left.              It could mean that
   4    she was complaining more of the right.                     I
   5    don't remember.          But eventually, it went up to
   6    140 and then up to 150.
   7                       The 50/50 represents internal and
   8    external rotation, which eventually went to 60
   9    and then -- again, I would have to look here
 10     because this is just a brief note.                   It looks
 11     like it may have went up to 70.                 There was
 12     impingement signs.
 13                        Then the hip, she started with
 14     flexion and internal rotation there, 90 for
 15     flexion, 10 for internal rotation, and went up
 16     to 100 degrees.
 17                        The knee, again, it says zero to
 18     110, in parentheses, left greater than right.
 19     It probably means she was complaining more
 20     left greater than right, and then eventually
 21     those went up to 115.
 22                        The ankle, there's 15/30,
 23     representing dorsiflexion and plantar flexion,
 24     and those went up to 20 and 35.                 Inversion is
 25     10, eversion is 5, and it looks like those


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 25 of 150 PageID #: 164


                                                                               25
   1                    Charles Alan Kaplan, M.D.
   2    didn't change.
   3             Q.        So in a sense, you're quickly
   4    charting her progress with respect to at least
   5    range of motion while under your care?
   6             A.        Correct.
   7             Q.        So now let's please turn our
   8    attention to the right-hand column.
   9             A.        Okay.
 10                        You want me to read it?
 11              Q.        Yes, please.
 12              A.        So I wrote there, "no meds."
 13     I didn't prescribe her medication because she
 14     came in already on several pain-related
 15     medications.         So I wrote "PT" for physical
 16     therapy, that she was on PT.
 17                        And then I listed medical devices
 18     that she obtained, a cane, TENS, transcutaneous
 19     electrical nerve stimulator, LSO, a lumbar
 20     sacral orthosis, that's a back brace,
 21     C-traction, that's a home cervical traction,
 22     and knee braces.
 23                        Then below that is a brief
 24     synopsis of MRIs and diagnostic testing that
 25     were ordered, "C/L MRI," cervical and lumbar


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 26 of 150 PageID #: 165


                                                                               26
   1                    Charles Alan Kaplan, M.D.
   2    MRI.     I put two little pluses up there
   3    indicating there were findings.                 I have in
   4    parentheses, "prior negative."
   5                       Then below that is actually a
   6    procedure.        It says, "TP," trigger point,
   7    "L/S," lumbosacral.            Then it went into more
   8    notes into the -- then she had a right
   9    shoulder injection.            Then she had a left
 10     shoulder injection, and then I wrote "times
 11     two," because she must have had it again.
 12     Then I wrote that she had cervical and lumbar
 13     trigger injections again.
 14                        "C/L EMG," electromyography,
 15     cervical and lumbar, and I wrote two
 16     positives, so there were positive findings.
 17                        Right shoulder, again, back to
 18     MRI, positive; left shoulder -- underlined
 19     left shoulder, positive; left and right hip,
 20     a little positive sign below that; right knee,
 21     I have below that, "Fx" for fracture.                    Left
 22     foot, it looks like post-op changes/OA.
 23                        Below that, the doctors I
 24     referred her to --
 25              Q.        Wait.     Osteoarthritis?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 27 of 150 PageID #: 166


                                                                               27
   1                    Charles Alan Kaplan, M.D.
   2             A.        Osteoarthritis, I'm sorry.
   3                       First is listed Dr. Moise, pain
   4    management.        Below that is Dr. Scilaris.
   5    There's a little parentheses there, and at
   6    first I wrote, "she did not want," that was
   7    her original course of plan, but that
   8    subsequently changed.
   9                       Below that, I had Dr. Perse
 10     (phonetic), who was a foot doctor.                   At one
 11     point, her foot was really bothering her.                      She
 12     never went.        It started to ease up.             We agreed
 13     she didn't have to see him.                Then it says
 14     Dr. Faloon, and it says, "no Sx," meaning no
 15     surgery.       She had one visit with him.
 16              Q.        No surgery --
 17              A.        For the spine.
 18              Q.        No surgery performed or no
 19     surgery contemplated?
 20              A.        No surgery contemplated at that
 21     time, which was April of 2017, and there's no
 22     note available on that.
 23              Q.        What do you mean "there's no note
 24     available on that"?
 25              A.        I don't have it.          It's not in


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 28 of 150 PageID #: 167


                                                                               28
   1                    Charles Alan Kaplan, M.D.
   2    the office.        It could have been anything he
   3    dictates or whatever he does, it didn't come
   4    out properly.         Right now, it's not available.
   5             Q.        Okay.     So let's finish up and
   6    then I'll --
   7             A.        Okay.     Below that towards the
   8    left, it says, "Lempert."               That's a
   9    neurologist that I more recently recommended
 10     she see for balance potential issues.
 11                        Below that lists some procedures,
 12     "L - epidurals," lumbar epidurals, "/MBB,"
 13     medial branch block."             I wrote "times two."
 14     Left knee surgery, and then the date,
 15     11/29/16.       Right knee surgery, the date,
 16     March 16, 2017.          And then below that, "C -
 17     epidural," meaning cervical epidural, "/MBB,"
 18     meaning medial branch block.
 19              Q.        Okay.     Thank you very much.            That
 20     was great.
 21                        So we touched upon the fact that
 22     the patient intake is not here in front of
 23     you.     Where is it if it's not here?
 24              A.        Probably in the computer in the
 25     office.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 29 of 150 PageID #: 168


                                                                               29
   1                    Charles Alan Kaplan, M.D.
   2             Q.        At Spine & Orthopedic Rehab
   3    Center, does your staff scan in handwritten
   4    and signed intakes given to you by the
   5    patient?
   6             A.        I'm going to say generally, yes.
   7             Q.        So when we say it's in the chart,
   8    it's in the chart as a PDF with, presumably,
   9    Ms. Falero's signature on it?
 10              A.        Presumably.        I -- I -- I didn't
 11     look in the computer for this myself, you
 12     know.      This pack was handed to me last night
 13     when I left the office because that's when
 14     I found out I was coming.
 15              Q.        Now, I understand that you
 16     created the one-page document, Kaplan M.D.
 17     Exhibit A for identification.
 18                        These other pages that you
 19     brought with you, is this Ms. Falero's
 20     original chart, are these photocopies of the
 21     chart?
 22              A.        No.     There's a button that says
 23     "print chart," and it gets printed.                   I mean,
 24     it's not a photocopy.
 25              Q.        So is that to say that Spine &


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 30 of 150 PageID #: 169


                                                                               30
   1                    Charles Alan Kaplan, M.D.
   2    Orthopedic Rehab does not maintain a paper
   3    chart on the individual patient?
   4             A.        Yeah.     We went paperless years
   5    ago.     Actually, very little was -- I'm not
   6    even sure if it was a paper chart when I was
   7    there in 2009.          Yeah, I think many doctors'
   8    offices don't have paper.
   9             Q.        So, Dr. Kaplan, would it be fair
 10     and accurate to say that if I called for the
 11     production of Ms. Falero's quote, original
 12     chart, as maintained by Spine & Orthopedic
 13     Rehab Center, you would hand me these pages
 14     because these pages that you brought with you
 15     are, in fact, recreatable at the press of a
 16     button, this is her original chart?
 17              A.        Correct.
 18              Q.        May I ask you, please, in this
 19     case, do you or does your staff at Spine &
 20     Orthopedic Rehab Center maintain MRI images
 21     either on film, which is old school, or on a
 22     CD-ROM or in the computer itself?
 23              A.        The answer is generally, no.
 24     There are patients who sometimes they get MRIs
 25     from other people and they're waiting to see


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 31 of 150 PageID #: 170


                                                                               31
   1                    Charles Alan Kaplan, M.D.
   2    the spine surgeon and we'll keep -- they'll
   3    hand them to the front desk.                We keep them in
   4    a little box.         They stay there two, three
   5    weeks until their appointment comes up, and
   6    then they go back to the patient.                  So we're
   7    not really maintaining disks or films.
   8             Q.        Because keeping all of those
   9    boxes can get --
 10              A.        Pretty much.
 11              Q.        Okay.     And that's why you've gone
 12     paperless also?
 13              A.        Correct.
 14              Q.        So tell me, if you know, please,
 15     does Spine & Orthopedic Rehab Center maintain
 16     any MRI images on this particular patient,
 17     Diana Falero?         I know you have reports.              I'm
 18     talking about images right now.
 19              A.        I'm going to say no.
 20              Q.        But to be sure, you've received
 21     MRI reports from persons who you trust as
 22     reputable qualified radiologists, correct?
 23              A.        Correct.
 24              Q.        All right.        Feel free to look at
 25     anything you want to.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 32 of 150 PageID #: 171


                                                                               32
   1                    Charles Alan Kaplan, M.D.
   2                       Okay?
   3             A.        Okay.
   4             Q.        Can you tell us, please, what
   5    function or purpose does the intake serve for
   6    you, the physician, or for Spine & Orthopedic
   7    Rehab Center?
   8             A.        The intake form that I don't have
   9    here?
 10              Q.        Yes.     Correct.
 11              A.        For me, it's --
 12              Q.        And by the way, I'm not critical
 13     of the fact that you don't have it.                   We'll get
 14     it eventually.          It is what it is.
 15              A.        Okay.     98 percent, 99 percent of
 16     the people fill out a form.                You do have some
 17     people who don't fill it out.                If you pulled
 18     it up today, that you had it, and there was a
 19     blank under the name, what can I say?
 20                        But for me, I'm interested in
 21     the medical information.              You know, I'm not
 22     interested in, you know, their private
 23     insurance company.           We never really bill
 24     anybody.       You know, if they put GHI, Blue
 25     Cross, I'm not involved with the business of


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 33 of 150 PageID #: 172


                                                                               33
   1                    Charles Alan Kaplan, M.D.
   2    the office.        I don't take their addresses and
   3    things like that.
   4                       So I'm interested in what boxes
   5    they are checking off, head, neck, shoulder,
   6    this and that, and they write relevant past
   7    medical-surgical history and things like that.
   8    If they are right-handed, left-handed, I
   9    believe are on the form.              So the medical
 10     information.
 11              Q.        What functional purpose does that
 12     serve for you, the physician, or for the
 13     practice, Spine & Orthopedic Rehab Center?
 14              A.        So one, in terms of general
 15     medical issues, diabetes, high blood pressure,
 16     things like that, you get a general sense of
 17     the patient's health, would they even be able
 18     to do physical therapy, would they even be
 19     able to do surgical procedures down the road.
 20     So you get a function -- information about
 21     their general health, is one thing.
 22                        The second thing is prior history
 23     of problems in associated areas that they are
 24     coming in that day to tell me they have.
 25     Again, past surgical history, things might be


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 34 of 150 PageID #: 173


                                                                               34
   1                    Charles Alan Kaplan, M.D.
   2    related to body parts they're coming in to
   3    complain about, or unrelated in that they
   4    might have said they had a procedure but they
   5    had a reaction to anesthesia.                Again, if they
   6    went to see the surgeon down the road, they
   7    would also get that information, but it would
   8    be available here.
   9                       Medications, again, things that
 10     are, let's say, unrelated medical problems
 11     that would preclude me from writing a medicine
 12     that I wanted to write for a painful condition
 13     or if they were on pain medications already.
 14     Allergies, you know, again, if they have
 15     allergies to medicines, what I could or could
 16     not write for them.
 17                        And review of systems, getting
 18     information about other body parts, smoking,
 19     drinking, work history, things like that.
 20              Q.        It serves to give you a clear
 21     picture of this patient's state of health and
 22     what you may or may not be able to do for him
 23     or her?
 24              A.        Correct.       You know, I'm not going
 25     to say, you know, it's the most clear picture


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 35 of 150 PageID #: 174


                                                                               35
   1                    Charles Alan Kaplan, M.D.
   2    because some people don't know how to explain
   3    or even in the short boxes, if we're talking
   4    about the boxes you write down, you know,
   5    everything, someone writes "diabetes," it
   6    could be somebody who watches their diet or
   7    takes a simple medicine or the patient may, in
   8    fact, have been hospitalized, so it's a short
   9    box they have there.
 10              Q.        Does it permit you, the
 11     physician, to inquire further if you see
 12     something on the intake that catches your eye
 13     and may be relevant?
 14              A.        It can, yes.
 15              Q.        Only if you know, Dr. Kaplan, how
 16     was it that this particular patient, Diana
 17     Falero, came to see you?              How was it that she
 18     came to seek treatment from Spine & Orthopedic
 19     Rehab Center?
 20              A.        The truthful answer is, I don't
 21     know exactly how she came to the office.                        She
 22     came to see me because I was working the day
 23     she made the appointment.               Obviously, again,
 24     before last night, I don't recall knowing that
 25     her attorneys are Rubenstein & Rynecki.                     I


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 36 of 150 PageID #: 175


                                                                               36
   1                    Charles Alan Kaplan, M.D.
   2    just either knew for the first time yesterday
   3    or re-remembered it was Rubenstein & Rynecki
   4    yesterday.        Again, it could have been that the
   5    patient came from the attorneys or they could
   6    have come to us first and happened to have
   7    Rubenstein & Rynecki.             I don't know.
   8             Q.        Would that information be listed
   9    on the intake, like a referring source,
 10     whether the patient came to you from a
 11     litigation attorney versus from, let's say,
 12     her PCP, her primary care physician?
 13              A.        There is an area.           Again, I don't
 14     know what she filled out, but it doesn't
 15     really say -- I don't believe it says
 16     "referral."        It just says, who is your
 17     attorney, meaning -- again, people do know us.
 18     I mean, she could have a friend who said, see
 19     Kaplan, see Rubenstein.              I don't know.         So I
 20     don't think it says "referral" there, just a
 21     list.
 22              Q.        Do you know if Ms. Falero had
 23     been seen or treated for the injuries she
 24     claims to have received in this May 4, 2015
 25     accident by any physician, sir, after visiting


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 37 of 150 PageID #: 176


                                                                               37
   1                    Charles Alan Kaplan, M.D.
   2    the emergency department at Kings County
   3    Hospital but before coming to see you on
   4    May 12th?
   5             A.        I have no documentation or
   6    comment in my notes about that.
   7             Q.        Which means what to you, if
   8    anything?
   9             A.        On some level, it could be --
 10     let's say, she didn't see somebody, okay.                      I
 11     don't have it documented plus or minus either
 12     way, so I guess you can say there's some
 13     information that's missing there which could
 14     actually be information or maybe there's
 15     nothing there.          I don't know.
 16              Q.        Let me make it a little more
 17     concrete.
 18                        In your medical practice, do you
 19     typically record healthcare providers that the
 20     patient has been seen or treated by prior to
 21     arriving in your office for the initial
 22     evaluation?
 23              A.        I would say that the answer is
 24     typically, yes.          I will say that it's possible
 25     either it didn't come up, I didn't record it,


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 38 of 150 PageID #: 177


                                                                               38
   1                    Charles Alan Kaplan, M.D.
   2    the patient, perhaps, didn't volunteer it.                       It
   3    can happen because, you know, there's -- it's
   4    possible it could not happen.
   5             Q.        Well, these different office
   6    notes that you have before you, do you dictate
   7    your office notes?
   8             A.        Yeah.
   9             Q.        Is the audio recording saved for
 10     some period of time or does it --
 11              A.        No.     No.    It's not that kind of
 12     dictation.        It's a drag-in dictation.              It goes
 13     right into my computer.              There's no service.
 14                        MR. KENDRIC:         Off the record.
 15                        (Discussion off the record.)
 16              Q.        So here we know that Ms. Falero
 17     provided a past medical history?
 18              A.        Correct.
 19              Q.        Similar type of question:               Can
 20     you tell us why your office takes a past
 21     medical history from the patient at the time
 22     of that initial evaluation?
 23              A.        It's -- number one, it's standard
 24     good medical practice.             Two, sometimes people
 25     don't write everything or certain things on


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 39 of 150 PageID #: 178


                                                                               39
   1                    Charles Alan Kaplan, M.D.
   2    the intake form, so sometimes you get more.
   3             Q.        Who is taking that past medical
   4    history?
   5             A.        That is me.
   6             Q.        That's you, the physician?
   7             A.        Yeah.
   8             Q.        That's not a nurse who --
   9             A.        No.     We don't have that.
 10              Q.        All right.
 11                        So if I understand the sequence
 12     correctly, the patient fills out the intake,
 13     you, the physician, take a look at the intake
 14     at the time of the initial evaluation because
 15     it may lead you to ask questions or assist you
 16     in charting a proper course of treatment for
 17     this particular patient, correct?
 18              A.        Correct.
 19              Q.        But then the past medical history
 20     is you verbally asking questions to the
 21     patient?
 22              A.        Correct.
 23              Q.        Is this something that she's
 24     filling out on the intake, the past medical
 25     history?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 40 of 150 PageID #: 179


                                                                               40
   1                    Charles Alan Kaplan, M.D.
   2             A.        I believe there was a space for
   3    it, yes.
   4             Q.        Let me, please, have you
   5    concentrate on the different medications that
   6    were recorded on Ms. Falero's intake.
   7                       All right?
   8             A.        Yes.
   9             Q.        At the time of your May 12, 2015
 10     initial evaluation, she was already taking
 11     Mobic, correct?
 12              A.        Correct.
 13              Q.        Prescribed for her by whom,
 14     please?
 15              A.        My understanding it's a preceding
 16     doctor before this accident.                I don't have a
 17     name or more detail.
 18              Q.        And Mobic is --
 19              A.        Anti-inflammatory.
 20              Q.        It's used to treat what medical
 21     conditions, generally?
 22              A.        Many.     Many.      You can treat
 23     different aches and pains, pain conditions.
 24     You can treat, you know, menstrual cramps with
 25     it.     You can treat headaches with it.                 It's


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 41 of 150 PageID #: 180


                                                                               41
   1                    Charles Alan Kaplan, M.D.
   2    a pain reliever.           It's an anti-inflammatory.
   3             Q.        Dr. Kaplan, what medical
   4    condition or conditions was it used for in
   5    Ms. Falero's individual case?
   6             A.        I can't say with certainty what
   7    her specific use was or when it was instituted.
   8    I'm going to say most likely, not her blood
   9    pressure or her cholesterol, but any of the
 10     others, it could be prescribed for.
 11              Q.        Okay.     And we'll get to those.
 12                        Do you know for how long prior to
 13     the accident of May 4, 2015 Ms. Falero was
 14     taking Mobic?
 15              A.        I do not.
 16              Q.        Sir, prior to her coming to see
 17     you, did Ms. Falero suffer from ostearthritis
 18     or rheumatoid arthritis or both or neither?
 19              A.        I have in my note what she told
 20     me she had, which is arthritis.                 There's no
 21     documentation that she told me she had
 22     rheumatoid arthritis, and again, it is what
 23     she told me she had.
 24              Q.        She was not specific with you in
 25     terms of whether it was ostearthritis or


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 42 of 150 PageID #: 181


                                                                               42
   1                    Charles Alan Kaplan, M.D.
   2    rheumatoid arthritis?
   3                       MR. FAYYAZ:        As opposed to just
   4             plain arthritis?
   5                       MR. KENDRIC:         Off the record.
   6                       (Discussion off the record.)
   7             A.        The answer is this -- well, she
   8    told me it's arthritis.              If -- I'm going to
   9    say this:       I don't have it documented that
 10     patient states she does not have rheumatoid
 11     arthritis.        I'm going to say if that comment
 12     came up, either her telling me or me asking,
 13     I would have wrote "rheumatoid."                  So I'm going
 14     to tend to say it's just general arthritis.
 15              Q.        Is general arthritis synonymous
 16     with ostearthritis?
 17              A.        Well, again, you're talking about
 18     lay population and medical population.                     But it
 19     would be perfectly reasonable for someone who
 20     has ostearthritis to say, I have arthritis,
 21     and have the conversation continue, either
 22     with the doctor, even with a friend, and not
 23     have it come up the other way.
 24              Q.        Okay.
 25                        What dosage of Mobic was


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 43 of 150 PageID #: 182


                                                                               43
   1                    Charles Alan Kaplan, M.D.
   2    Ms. Falero taking?
   3             A.        I don't have it recorded.               It
   4    comes in two different doses.
   5             Q.        She was also taking Robaxin,
   6    correct?
   7             A.        Correct.
   8             Q.        Prescribed for her by whom,
   9    please?
 10              A.        I don't know for -- by whom.
 11              Q.        Robaxin is a muscle relaxant,
 12     correct?
 13              A.        Correct.
 14              Q.        Used to treat what conditions,
 15     generally?
 16              A.        Neck and back pain, spasm.
 17              Q.        What condition or conditions was
 18     it used for in Ms. Falero's specific case?
 19              A.        Again, I don't have it
 20     documented.        I would say, you know, not her
 21     blood pressure or her cholesterol, and it
 22     could have been used for some of the other
 23     ones.
 24              Q.        What dosage of Robaxin was she
 25     taking?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 44 of 150 PageID #: 183


                                                                               44
   1                    Charles Alan Kaplan, M.D.
   2             A.        I don't have it recorded.
   3             Q.        Dr. Kaplan, for how long prior to
   4    the accident of May 4, 2015 had Ms. Falero
   5    been taking Robaxin?
   6             A.        I don't have it recorded.
   7             Q.        Sir, I'm not in any sense trying
   8    to be argumentative with you.                When you say
   9    "I don't have it recorded," is that to say you
 10     don't know?
 11              A.        Correct.
 12              Q.        All right.
 13                        Ms. Falero at the time of your
 14     May 12, 2015 initial evaluation was already
 15     wearing Lidoderm patches?
 16              A.        She was using them.            I don't know
 17     if she was wearing them that day.
 18              Q.        That's fair.
 19                        Can you tell me, please, what are
 20     Lidoderm patches and what medical conditions,
 21     generally, are they used to treat?
 22              A.        So Lidoderm is lidocaine, which
 23     is an anesthetic.           It's in a patch form.            So
 24     it's a numbing medicine like when you go to
 25     the dentist, they give you lidocaine.                    This is


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 45 of 150 PageID #: 184


                                                                               45
   1                    Charles Alan Kaplan, M.D.
   2    in patch form, and you can use it, again, for
   3    many different painful conditions.
   4                       And you can, generally, put it
   5    anywhere on the body that it will stick,
   6    meaning it will generally work better on a
   7    bigger body part like a back, a neck, a
   8    shoulder.       It's hard to get them on the
   9    fingers, that's why you can get lidocaine in a
 10     gel form.
 11              Q.        Who prescribed these Lidoderm
 12     patches for Ms. Falero?
 13              A.        I don't know.
 14              Q.        Doctor, in Ms. Falero's
 15     individual case, for what medical condition or
 16     conditions had she been prescribed Lidoderm
 17     patches?
 18              A.        Say that again.
 19              Q.        I said, in Ms. Falero's
 20     individual case --
 21              A.        Oh, okay.       Again, I'm going to
 22     say not -- most likely, not her blood pressure
 23     or cholesterol, and it could be any of the
 24     other conditions I have listed there.
 25              Q.        Can you tell me, please, for how


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 46 of 150 PageID #: 185


                                                                               46
   1                    Charles Alan Kaplan, M.D.
   2    long prior to the accident of May 4, 2015 had
   3    Ms. Falero been wearing Lidoderm patches?
   4             A.        I don't know.
   5                       MR. FAYYAZ:        Off the record.
   6                       (Discussion off the record.)
   7             Q.        We've had a brief off-the-record
   8    conversation.         Dr. Kaplan, I just want to make
   9    sure that I'm being clear on the record.
 10                        These different medications that
 11     we've gone through so far in the questioning,
 12     is it, sir, your understanding that Ms. Falero
 13     was taking each of these prior to the May 4,
 14     2015 accident?
 15              A.        That is -- that's my
 16     understanding of her case and my understanding
 17     of how my notes read as I look at them today
 18     and how I do my notes in general.
 19              Q.        All right.        I'm not trying to
 20     confuse you.         I'm actually trying to clarify
 21     the issue because Mr. Fayyaz had a question.
 22              A.        Right.
 23                        MR. FAYYAZ:        Now, is it your
 24              understanding that these medications
 25              were not prescribed some time during


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 47 of 150 PageID #: 186


                                                                               47
   1                    Charles Alan Kaplan, M.D.
   2             May 4, 2015 and immediately prior to
   3             your initial evaluation on May 12, 2015?
   4                       THE WITNESS:         That's my
   5             understanding.         Is it possible that
   6             either from the intake, my understanding
   7             of what the patient conveyed to me, and
   8             people sometimes -- again, she's sitting
   9             there in pain, they may not say the
 10              right thing.
 11                        I mean, if you can prove to me
 12              otherwise, I would accept legitimate
 13              proof that Mobic came from Kings County.
 14              But the way I do my notes, these
 15              medications are things she had before
 16              May 4th.
 17     BY MR. KENDRICK:
 18              Q.        So continuing on, please.
 19                        Ms. Falero was already taking
 20     60 milligrams of morphine, three times a day,
 21     prior to the happening of the May 4, 2015
 22     accident?
 23              A.        That's my understanding, yes.
 24              Q.        And, Doctor, morphine is a
 25     narcotic?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 48 of 150 PageID #: 187


                                                                               48
   1                     Charles Alan Kaplan, M.D.
   2             A.        Correct.
   3             Q.        It's used to treat pain, correct?
   4             A.        Correct.
   5             Q.        For how long prior to the
   6    accident of May 4, 2015 had she been taking
   7    60 milligrams of morphine, three times each
   8    day?
   9             A.        I don't know.
 10              Q.        Sir, for how long had she been
 11     taking morphine three times a day?
 12              A.        Didn't you just say that?
 13              Q.        First I asked you for how long
 14     she had been taking 60 milligrams, three times
 15     a day.        Now I'm asking you a slightly
 16     different revised question.
 17              A.        Can you say that again then?
 18              Q.        For how long had she been taking
 19     morphine three times a day?
 20              A.        I don't know.
 21              Q.        For how long before the May 4,
 22     2015 accident had she been taking morphine?
 23              A.        I don't know.
 24              Q.        And the morphine was prescribed
 25     for her by whom?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 49 of 150 PageID #: 188


                                                                               49
   1                    Charles Alan Kaplan, M.D.
   2             A.        I don't know.
   3             Q.        For what specific medical
   4    condition or conditions was she prescribed
   5    morphine?
   6             A.        I don't know.
   7             Q.        I apologize for the
   8    repetitive-type nature of these questions, but
   9    we are dealing with a lot of different
 10     medications.
 11              A.        Got you.
 12              Q.        All right.        Among others -- and
 13     we're not going to go through every single one
 14     because I know she's taking cholesterol
 15     medication and such.
 16                        Among other medications,
 17     Ms. Falero was also taking Zoloft prior to the
 18     time of this May 4, 2015 accident?
 19              A.        Correct.
 20              Q.        And Zoloft is classified as an
 21     antidepressant, correct?
 22              A.        Correct.
 23              Q.        What different conditions,
 24     generally, is Zoloft used to treat?
 25              A.        Depression, you know, again,


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 50 of 150 PageID #: 189


                                                                               50
   1                    Charles Alan Kaplan, M.D.
   2    there's an association with fibromyalgia.
   3    People -- there's an association with
   4    depression and fibromyalgia.                Maybe some people
   5    don't get a full diagnosis of depression, but
   6    they will get Zoloft.             But it can even be used
   7    to treat some headaches because there are some
   8    neurologists who say people who get chronic
   9    headaches are depressed, even though they have
 10     not been with a psychiatrist.                So that's
 11     really it.        Depression is the main one.
 12              Q.        Who prescribed Zoloft for
 13     Ms. Falero?
 14              A.        On this day of May 12th, I'm
 15     going to answer, I don't know.
 16                        I believe -- can I say something?
 17     I believe in one of my other notes,
 18     subsequently, I guess it came up and -- at
 19     this moment, I'm going to say I don't know,
 20     but she did tell me she did go to a
 21     psychiatrist for a short time and then stopped
 22     going, so I don't know who was continuing her
 23     medicine.
 24              Q.        Do you know, Dr. Kaplan, for what
 25     specific medical condition or conditions was


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 51 of 150 PageID #: 190


                                                                               51
   1                    Charles Alan Kaplan, M.D.
   2    Ms. Falero prescribed the Zoloft?
   3             A.        I don't know.
   4             Q.        Do you know, sir, for how long
   5    prior to the accident of May 4, 2015 she had
   6    been taking Zoloft?
   7             A.        I don't know.
   8             Q.        Now, I understand you have given
   9    Ms. Falero certain injections in your office,
 10     true?
 11              A.        Correct.
 12              Q.        But you've never prescribed any
 13     oral medications for her to take herself; is
 14     that also correct?
 15              A.        Correct.
 16              Q.        Can you tell us why not, sir?
 17     Was there a reason why you refrained from
 18     prescribing oral medication?
 19              A.        Yes.     I listed at least on
 20     several notes including this one, I will not
 21     be prescribing any medications as she's
 22     already taking several.              She's on an
 23     anti-inflammatory.           She's on a muscle
 24     relaxant.       She's on a patch, and she's on a
 25     high dose of a narcotic.              And I was, you


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 52 of 150 PageID #: 191


                                                                               52
   1                    Charles Alan Kaplan, M.D.
   2    know -- she's on these medicines.                  I'm not
   3    going to add, at least on the first day.
   4    Let's get her into therapy and see how she
   5    performs.       And later on, I was not going to be
   6    changing her medicines.
   7             Q.        Have you at any time subsequent
   8    to your initial evaluation prescribed oral
   9    medication for Ms. Falero?
 10              A.        I believe not.
 11                        MR. KENDRIC:         I'd like to mark
 12              this as Kaplan, M.D. Exhibit B for
 13              identification, which states "Follow-up
 14              Report" with the date August 2, 2017,
 15              consisting of two pages.
 16                        (Kaplan, M.D. Exhibit B, Two-page
 17              document entitled Follow-up Report dated
 18              August 2, 2017, marked for
 19              identification.)
 20                        MR. KENDRICK:         Let the record
 21              please reflect that coming into this
 22              morning's examination of Dr. Kaplan, the
 23              most recent office note that had been
 24              provided to me by plaintiff's counsel
 25              accompanied their notice of exchange of


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 53 of 150 PageID #: 192


                                                                               53
   1                    Charles Alan Kaplan, M.D.
   2             expert information dated July 21, 2017,
   3             plaintiff's counsel provided me with a
   4             Spine & Orthopedic follow-up report
   5             dated June 14, 2017.
   6                       Now, I'm not saying this in any
   7             sense to be critical.             It's just this
   8             is the very first time I'm seeing the
   9             follow-up report dated August 2, 2017,
 10              and this came to me from Dr. Kaplan's
 11              printout of Ms. Falero's original
 12              medical chart.         So we're going to
 13              proceed.       I just may need to take a
 14              little break to thoroughly review this
 15              August 2, 2017 report at some point
 16              before we close out the record.
 17     BY MR. KENDRICK:
 18              Q.        Dr. Kaplan, was August 2, 2017
 19     your most recent, most current evaluation of
 20     Ms. Falero?
 21              A.        Yes.
 22              Q.        Before August 2, 2017, was your
 23     most recent evaluation on June 14th of 2017?
 24              A.        Yes.
 25              Q.        Can you tell me, please, before


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 54 of 150 PageID #: 193


                                                                               54
   1                    Charles Alan Kaplan, M.D.
   2    June 14th, when had you last professionally
   3    seen or treated Ms. Falero?
   4             A.        I saw her May 22nd for a shoulder
   5    bursa injection.           And before that was May 3rd
   6    for a follow-up.
   7             Q.        May 22nd and May 3rd of this
   8    year, 2017?
   9             A.        Correct.
 10              Q.        At the time of her initial visit
 11     with you back in May of 2015, Ms. Falero
 12     presented to you with certain complaints; is
 13     that correct?
 14              A.        Correct.
 15              Q.        She stated to you that in the
 16     May 2015 accident, she had injured her head?
 17              A.        Correct.
 18              Q.        She stated that she had injured
 19     her neck?
 20              A.        Correct.
 21              Q.        Her lower back?
 22              A.        Correct.
 23              Q.        Both of her shoulders, left and
 24     right?
 25              A.        Correct.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 55 of 150 PageID #: 194


                                                                               55
   1                    Charles Alan Kaplan, M.D.
   2             Q.        Both of her hips, left and right?
   3             A.        Correct.
   4             Q.        She stated to you in the May 4,
   5    2015 accident, she had injured both of her
   6    knees, left and right?
   7             A.        Correct.
   8             Q.        Both of her ankles?
   9             A.        Correct.
 10              Q.        And both of her feet?
 11              A.        Correct.
 12              Q.        Now, Dr. Kaplan, this follow-up
 13     report dated August 2, 2017, this is your most
 14     recent, most current evaluation of Ms. Falero,
 15     correct?
 16              A.        Correct.
 17              Q.        And this follow-up report does
 18     not contain any expert medical opinion by you
 19     regarding causation; is that correct?
 20              A.        Let me just hear the question one
 21     more time.
 22              Q.        Yes, of course.
 23                        This follow-up report dated
 24     August 2nd of 2017, we've established, I
 25     believe, is your most recent, most current


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 56 of 150 PageID #: 195


                                                                               56
   1                    Charles Alan Kaplan, M.D.
   2    evaluation of Diana Falero?
   3             A.        Yes.
   4             Q.        And this same follow-up report,
   5    August 2, 2017, does not contain any expert
   6    medical opinion by you regarding causation; is
   7    that correct?
   8             A.        Correct.
   9             Q.        It contains Ms. Falero's report
 10     to you about what body parts she feels were
 11     injured in the accident, no doubt about that,
 12     correct?
 13              A.        Correct.
 14              Q.        In your medical practice, are
 15     you from time to time called upon to prepare
 16     what is sometimes referred to as a narrative
 17     medical report?
 18              A.        Correct.
 19              Q.        And in your medical practice,
 20     Dr. Kaplan, does your narrative medical report
 21     typically contain your expert medical opinion
 22     regarding causation?
 23              A.        Yes.
 24              Q.        What is meant when you give your
 25     opinion that a particular injury is causally


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 57 of 150 PageID #: 196


                                                                               57
   1                    Charles Alan Kaplan, M.D.
   2    related to an accident?              What is meant by that
   3    legal/medical term?
   4             A.        That the event such as what she
   5    reported here caused, literally caused, her
   6    level of symptoms and her level of physical
   7    injury that can be examined.
   8             Q.        Say that again.          I'm sorry.
   9             A.        That the event causes the injury
 10     including the level of complaints she has
 11     about pain as well as injury that can be
 12     examined, documented.
 13              Q.        When you say an injury that can
 14     be examined or documented, are you referring
 15     to an injury that can be objectively verified?
 16              A.        Correct.
 17              Q.        So we're on the same page, that's
 18     what you're talking about, correct?
 19              A.        Correct.
 20              Q.        Okay.
 21                        Now, did Ms. Falero's personal
 22     injury lawyers in this case, Rubenstein &
 23     Rynecki, ask you to give your opinion with
 24     respect to causation in connection with your
 25     most recent, most current evaluations of her?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 58 of 150 PageID #: 197


                                                                               58
   1                    Charles Alan Kaplan, M.D.
   2             A.        I'm going to say no, because I
   3    have no recollection of any contact with them
   4    personally.
   5             Q.        If not -- I'm trying to be
   6    thorough here.
   7                       If not speaking to someone by
   8    telephone or face to face, did you receive
   9    instructions via e-mail or correspondence or
 10     indirectly through staff?
 11              A.        No communication, written,
 12     verbal, audio or anything.
 13              Q.        Did they ask you not to give such
 14     an opinion?        Did they refrain you from giving
 15     such an opinion?
 16              A.        No.     No.
 17              Q.        We've spoken about the fact that
 18     typically when you prepare a narrative medical
 19     report you do include your expert medical
 20     opinion on the issue of causation?
 21              A.        I'm going to say generally, yes.
 22              Q.        Did Rubenstein & Rynecki ask you
 23     to prepare a narrative medical report for this
 24     case?
 25              A.        I'm going to say no.            I will tell


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 59 of 150 PageID #: 198


                                                                               59
   1                    Charles Alan Kaplan, M.D.
   2    you, again, we sometimes do summary reports
   3    and that's a combination of a report that I
   4    make and Maria, who is the executive staff,
   5    putting it together.            She will type in every
   6    single word from the MRI, everything from
   7    that.      But if there is a special request for
   8    causality, that's going to be my opinion, but
   9    I have no knowledge of any requests being made
 10     specific to that.
 11              Q.        I can't help but notice that the
 12     June 14, 2017 follow-up report that I received
 13     from counsel is signed and the August 2, 2017
 14     follow-up report that you've been kind enough
 15     to bring with you today is not signed.
 16                        What's the significance of that?
 17              A.        This one was signed by me
 18     (indicating), June 14th?
 19              Q.        Yes.
 20              A.        So let me see.
 21              Q.        Sure.     Like in other words, what
 22     does your signature on a follow-up report
 23     signify --
 24              A.        I have to see it.
 25              Q.        (Handing.)


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 60 of 150 PageID #: 199


                                                                               60
   1                    Charles Alan Kaplan, M.D.
   2             A.        So I'm going to say this:               You
   3    know, we do have a stamp.               Some things get
   4    stamped.       I'm not going to say that's what was
   5    there or that's my, you know -- sometimes the
   6    secretary says, you know, this needs to be
   7    signed.       I look at it, okay, they want some
   8    signature to make it official.                 This is my
   9    note (indicating).           That is my note
 10     (indicating).         I generally do not sign my
 11     notes, and as you can see (indicating), it's
 12     not signed in the computer.                So for me, it
 13     doesn't hold any extra -- I'm standing by this
 14     one signed (indicating) and this one not
 15     signed (indicating) to the same, you know...
 16                        MR. KENDRIC:         Off the record for
 17              a second.
 18                        (Discussion off the record.)
 19              Q.        I didn't understand that last
 20     answer at all, sir.            What do you mean by I
 21     stand by this, I stand by that?
 22              A.        Well, you know, this is my note
 23     (indicating).         It's out of the computer.              I
 24     can print it anytime and that's my note, okay.
 25     So if you said, Dr. Kaplan, you know, was she


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 61 of 150 PageID #: 200


                                                                               61
   1                     Charles Alan Kaplan, M.D.
   2    walking with a cane on June 14th, I'm going to
   3    say, yep, I have it here (indicating).                     This
   4    one (indicating), same thing.
   5                       So what is the signature?               To me,
   6    it doesn't hold any more validity.                   Somebody
   7    must have wanted -- I'm going to say somebody
   8    legal.        I don't know if it was you
   9    (indicating).         I don't know if it was him
 10     (indicating).         I don't know who it was.
 11              Q.        On this June 14, 2017 report, is
 12     that your signature?
 13              A.        You know, it looks like my
 14     signature because it does look to me a little
 15     slightly different than a stamp, because we
 16     have a stamp.         But, you know, again, to me it
 17     does look like a signature.                It could be the
 18     stamp.        I'm not betting my life either way on
 19     that.      I'm not a forensic signature person,
 20     but someone must have asked, and I -- I signed
 21     it.     That's...
 22              Q.        Okay.     But none of the
 23     printed-out reports which came from your
 24     computer bear your signature, they are all
 25     unsigned?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 62 of 150 PageID #: 201


                                                                               62
   1                    Charles Alan Kaplan, M.D.
   2             A.        Correct.       And I will tell you
   3    this:      It's somewhere recently in the office
   4    for new patients, so after this one,
   5    obviously, now there is a signature in there.
   6    Somebody wanted it, why, because they felt it
   7    was too much trouble to come ask for
   8    signatures or something.              So it's in there now
   9    as a copy of my signature on the -- on the
 10     note.
 11              Q.        That doesn't actually get signed
 12     by you, but they affix your electronic
 13     signature to a document?
 14              A.        Yes.
 15              Q.        All right.
 16                        Now, without going into what your
 17     opinion might be, first, do you have an
 18     opinion as to whether Ms. Falero's claim of
 19     head injury is causally related to the May 4,
 20     2015 accident?
 21              A.        I'm going to say this --
 22              Q.        It's yes or no, because if you
 23     do, I'll ask you about it.               I just want to do
 24     this in an orderly way.
 25                        Without going into what your


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 63 of 150 PageID #: 202


                                                                               63
   1                    Charles Alan Kaplan, M.D.
   2    opinion might be, do you have an opinion as to
   3    whether Ms. Falero's claim of head injury is
   4    causally related to the May 4, 2015 accident?
   5             A.        I want to answer it off the
   6    record first.         I don't want to bust you
   7    either, but it's like --
   8             Q.        Let's try it my way first.
   9                       Do you have an opinion?
 10              A.        I have an opinion about a lot of
 11     things.
 12                        MR. FAYYAZ:        As to the head
 13              injury.
 14              A.        This is my opinion --
 15              Q.        But wait.       Wait.     Hang on a
 16     second.       No disrespect.
 17              A.        No, I'm not --
 18              Q.        I'm not trying to shut you down.
 19     I want to hear every single thing you have to
 20     say, but I want to find out first in my own
 21     way, if you don't mind, whether or not you do
 22     have an opinion as to whether her claim of
 23     head injury is causally related to the subject
 24     accident, May 4, 2015?
 25              A.        I'll answer it yes or no, if


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 64 of 150 PageID #: 203


                                                                               64
   1                    Charles Alan Kaplan, M.D.
   2    afterwards I can explain.
   3             Q.        Of course.
   4             A.        Can I say no/yes?           I'm going to
   5    say -- I'm going to say yes, and then...
   6             Q.        Just yes or no for now, have you
   7    formed an opinion at this time as to whether
   8    Ms. Falero's claim of neck injury is causally
   9    related to the May 4, 2015 accident?
 10              A.        Yes.
 11              Q.        Have you formed an opinion at
 12     this time as to whether Ms. Falero's claim of
 13     lower back injury is causally related to the
 14     May 4, 2015 accident?
 15              A.        Yes.
 16              Q.        Do you have an opinion, yes or
 17     no, as to whether Ms. Falero's claim of right
 18     shoulder injury is causally related to the
 19     May 4, 2015 accident?
 20              A.        Yes.
 21              Q.        Sir, do you have an opinion as
 22     to whether Ms. Falero's left shoulder injury
 23     is causally related - we just covered right
 24     shoulder, now the left shoulder - to the
 25     May 4, 2015 accident?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 65 of 150 PageID #: 204


                                                                               65
   1                    Charles Alan Kaplan, M.D.
   2             A.        Yes.
   3             Q.        Do you have an opinion as to
   4    whether Ms. Falero's claim of right hip injury
   5    is causally related to the May 4, 2015
   6    accident?
   7             A.        Yes.
   8             Q.        Do you have an opinion as to
   9    whether Ms. Falero's claim of left hip injury
 10     is causally related to the May 4, 2015
 11     accident?
 12              A.        Yes.
 13              Q.        Do you have an opinion, sir, as
 14     to whether Ms. Falero's claim of right knee
 15     injury is causally related to the May 4, 2015
 16     accident?
 17              A.        Yes.
 18              Q.        Do you have an opinion as to
 19     whether Ms. Falero's claim of left knee injury
 20     is causally related to the May 4, 2015
 21     accident?
 22              A.        Yes.
 23              Q.        Do you have an opinion as to
 24     whether Ms. Falero's claim of right ankle
 25     injury is causally related to the May 4, 2015


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 66 of 150 PageID #: 205


                                                                               66
   1                    Charles Alan Kaplan, M.D.
   2    accident?
   3             A.        Yes.
   4             Q.        Do you have an opinion as to
   5    whether Ms. Falero's claim of left ankle
   6    injury is causally related to the May 4, 2015
   7    accident?
   8             A.        Yes.
   9             Q.        Do you have an opinion as to
 10     whether Ms. Falero's claim of right foot
 11     injury is causally related to the May 4, 2015
 12     accident?
 13              A.        Yes.
 14              Q.        Do you have an opinion as to
 15     whether Ms. Falero's claim of left foot injury
 16     is causally related to the May 4, 2015
 17     accident?
 18              A.        Yes.
 19              Q.        What is your opinion as to
 20     whether Ms. Falero's claim of head injury is
 21     causally related to the May 4, 2015 accident?
 22              A.        How do you want that answer, yes
 23     or no or causally, no causally, two words or a
 24     sentence?
 25                        MR. FAYYAZ:        Well, he just asked


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 67 of 150 PageID #: 206


                                                                               67
   1                    Charles Alan Kaplan, M.D.
   2             you if you have an opinion.               Now he's
   3             asking you what is your opinion.
   4                       MR. KENDRIC:         Yes, that's
   5             correct.
   6             A.        My opinion is this --
   7             Q.        Let's confine it to the head
   8    injury.
   9             A.        Okay.
 10              Q.        Because we're going to go through
 11     each of these separately.
 12              A.        Yes.     So let me just -- let me
 13     just -- one little thing here (perusing).
 14                        So I'm going to say this:               It's
 15     my opinion she doesn't have a permanent head
 16     injury from this accident; that while she did
 17     have some complaints initially, and I did
 18     mention it and I'm going to say not fully
 19     documented, but after the first visit, it
 20     really stopped being an issue of complaint
 21     including -- well -- (perusing).
 22                        It appears that I have documented
 23     here dizziness.           I mean, let me just see
 24     something -- (perusing).              I don't have it
 25     honestly in my notes as being an ongoing or


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 68 of 150 PageID #: 207


                                                                               68
   1                    Charles Alan Kaplan, M.D.
   2    further elaborated complaint, so -- does that
   3    make sense?
   4             Q.        Not at all.
   5                       MR. FAYYAZ:        Off the record
   6             for --
   7                       MR. KENDRIC:         Well, let's stay
   8             on the record because this is important
   9             stuff.
 10                        MR. FAYYAZ:        Just so that we're
 11              clear, Doctor, at first counsel asked
 12              you if you have an opinion as to whether
 13              or not the head injury --
 14                        MR. KENDRIC:         The claim of head
 15              injury.
 16                        MR. FAYYAZ:        The claim of head
 17              injury is causally related to this
 18              accident.       You said, yes, you have an
 19              opinion.
 20                        His second question, limiting it
 21              to the claim of head injury is, what is
 22              your opinion as to causation.                Now, the
 23              answer you provided was, you don't
 24              believe that Ms. Falero has a permanent
 25              head injury from this accident, which is


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 69 of 150 PageID #: 208


                                                                               69
   1                    Charles Alan Kaplan, M.D.
   2             fine, but what he's really asking you
   3             is, what is your opinion as to whether
   4             or not the head injury was caused by
   5             this accident.
   6                       MR. KENDRIC:         The claim of head
   7             injury.
   8                       MR. FAYYAZ:        Right, the claim of
   9             head injury was caused by this accident.
 10                        So you can answer that question,
 11              and feel free to refer to your notes.
 12              A.        I'm going to say this:             That,
 13     again, on the initial examination, she did
 14     have some complaints relating to that, which
 15     I'm going to say are not in depth documented
 16     and I'm going to say, from my opinion, they
 17     mostly, you know -- again, I do have this
 18     report of dizziness on the notes on top
 19     always.       My understanding is this was not a --
 20     a -- a repetitive complaint.
 21                        She did have on physical
 22     examination, that I documented later on, a
 23     balance issue, and I recommended she speak to
 24     her internist to get to see a neurologist.
 25     She went to the internist, but he didn't refer


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 70 of 150 PageID #: 209


                                                                               70
   1                    Charles Alan Kaplan, M.D.
   2    her, so then I gave her a name of Dr. Lempert.
   3    But I -- at that time, I'm not making a
   4    connection between her balance disorder and
   5    this accident.
   6             Q.        You are or you're not?
   7             A.        I'm not.
   8             Q.        You're not?
   9             A.        Not.     If a neurologist wanted to
 10     supersede me on that, I would say, okay, but
 11     I did not make that connection.
 12              Q.        I don't think that you'll let me
 13     put words in your mouth, but I'm just trying
 14     to help things along.
 15                        Have you formed an opinion with a
 16     reasonable degree of medical certainty as to
 17     whether her claim of head injury is causally
 18     related to the subject accident?
 19              A.        I would say yes.          And sometimes
 20     in notes when I write like this, I would
 21     write, hyphen resolved.              You understand?         So
 22     she did -- I'm saying she did have some head
 23     complaints initially, which I'm stating are
 24     not fully -- she had many other complaints
 25     here, and by my notes, there's dizziness and


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 71 of 150 PageID #: 210


                                                                               71
   1                    Charles Alan Kaplan, M.D.
   2    head pain, which I did even in the diagnosis
   3    give her post-traumatic headache.                  But I'm
   4    going to say based on the review of my notes,
   5    this did not represent a persistent issue that
   6    came up, that I did not send her for a brain
   7    MRI or something like that.                So I'm going to
   8    say that from my notes and from my
   9    recollection of her, I cannot say that I'm
 10     documenting a persistent head injury problem
 11     that on August 2nd is unresolved such as her
 12     neck, her back and so forth.
 13                        So the balance issue that I
 14     started to see, I originally recommended she
 15     speak to her internist because I did not think
 16     that that was or should be taken -- at least
 17     initially, from this, I thought she had to go
 18     get a neurology workup.              And that didn't
 19     happen, so I recommended that she see
 20     Dr. Lempert in the last few months.
 21                        But I'm not stating that that
 22     balance disorder, which can be either from the
 23     head or a number of problems, was from this.
 24              Q.        This accident?
 25              A.        Correct.       And if she is still


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 72 of 150 PageID #: 211


                                                                               72
   1                    Charles Alan Kaplan, M.D.
   2    complaining, I'm going to tell you that I
   3    don't have all the documentation to say much
   4    on that.
   5             Q.        If a claim of head injury is
   6    causally related to the subject accident, you
   7    don't have medical documentation to support
   8    that opinion?
   9             A.        I'm going to say yes.
 10              Q.        That you do not have medical
 11     documentation to support the opinion arrived
 12     here at the table that her head injury,
 13     however short-lived, was causally related to
 14     the happening of the accident?
 15              A.        I would say whatever head
 16     complaints, again, which I listed it here as
 17     post-traumatic headaches, so she must have had
 18     more than my notes reflect.                So if you want to
 19     say from May 12th to June 9th, I'm accepting
 20     that there was some head pain injury from
 21     this, but not subsequently.
 22              Q.        From May 12, 2015 to June 9th of
 23     2015?
 24              A.        Yeah.     I mean -- let me
 25     double-check (perusing).


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 73 of 150 PageID #: 212


                                                                               73
   1                    Charles Alan Kaplan, M.D.
   2                       Okay.     Yes.     I mean, I think I'm
   3    saying something plain.              I don't know why you
   4    seem shocked.         I mean, it seemed to resolve.
   5             Q.        When?
   6             A.        Really by the next visit.
   7             Q.        Which was when?
   8             A.        July 2nd.        I mean, again, unless
   9    I'm completely remiss about this.
 10              Q.        It seems to have completely
 11     resolved by July 2nd of 2015?
 12              A.        Yes, or to such an extent that it
 13     didn't come up in any further follow-ups.
 14     Although, there are patients, you know, that
 15     they sometimes don't tell you everything it's
 16     so minor to them.           But whatever headache issue
 17     that she seemed to have on May 12th, which
 18     I'm, again, saying --
 19                        (Telephone interruption.)
 20                        THE WITNESS:         Hold on.      Let me
 21              just get rid of this.
 22                        MR. KENDRIC:         Go ahead.
 23              A.        So, you know, if you look in the
 24     history, she must have told me more about her
 25     head.      You know, she has the lip twitching


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 74 of 150 PageID #: 213


                                                                               74
   1                     Charles Alan Kaplan, M.D.
   2    there.        No vision changes, hearing changes,
   3    smell changes, vision or taste, you know, so
   4    it's --
   5                       (Telephone interruption.)
   6             A.        An evaluation, you know, for that
   7    day, I didn't think she was bleeding into the
   8    head, and then it became a non-topic.
   9                       THE WITNESS:         I mean, am I wrong
 10              here or --
 11              Q.        You can't turn to him.
 12              A.        My opinion is, from this injury,
 13     she had some headache pain that seemed to
 14     possibility have the duration of time of
 15     accident through June 9th and I -- I don't
 16     have it as being a focus of my evaluation of
 17     her.
 18              Q.        All right, and that's fine.
 19                        Here is my question:            Have you
 20     arrived at that opinion right here at the
 21     table right now?
 22              A.        No.     I think that's my opinion
 23     in an unwritten way by really it not being
 24     addressed here, unless again, I'm completely
 25     wrong on every single note.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 75 of 150 PageID #: 214


                                                                               75
   1                    Charles Alan Kaplan, M.D.
   2             Q.        Dr. Kaplan, do you know what
   3    I mean when I say "focal head injury"?
   4             A.        Yeah.
   5             Q.        What does that term mean to you?
   6             A.        That there's a lesion -- that
   7    there has got to be a documented lesion that
   8    there's a point -- there's a focal point of
   9    this part of the brain, that part of the brain
 10     giving symptoms.
 11              Q.        Now, review your notes, please,
 12     whatever notes will be helpful to you.
 13                        Did Ms. Falero suffer a
 14     laceration to any part of her body as a result
 15     of this accident, a laceration?
 16              A.        I believe no.
 17              Q.        Am I correct in remembering that
 18     your office notes document no ecchymosis about
 19     the head area?
 20              A.        Right.
 21              Q.        And what is "ecchymosis"?
 22              A.        Black and blue mark.
 23              Q.        Dr. Kaplan, do you have the
 24     opinion that Ms. Falero suffered a focal head
 25     injury as a result of the subject accident?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 76 of 150 PageID #: 215


                                                                               76
   1                    Charles Alan Kaplan, M.D.
   2             A.        No.
   3             Q.        She suffered some headaches?
   4             A.        For --
   5             Q.        And I'm not trying to minimize
   6    it, but is that the sum total of it, some
   7    headaches for a short-lived period of time?
   8             A.        I believe so.
   9             Q.        Do you have any other or further
 10     opinions not expressed in writing in your
 11     follow-up office notes on the issue of whether
 12     Ms. Falero's claim of head injury is causally
 13     related to the subject accident?
 14              A.        I would say this:           At a
 15     subsequent point in time, there was a balance
 16     issue that I detected and recommended she see
 17     a neurologist, which I still think she should
 18     do.     If -- and my original thinking was I did
 19     not think it was related to the May 4, 2015
 20     accident.
 21                        If a neurologist upon further
 22     examination, an opinion -- you know, found
 23     something and said, Dr. Kaplan, you missed it,
 24     I might have to, what's the word, you know,
 25     acknowledge that opinion.               But I have no other


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 77 of 150 PageID #: 216


                                                                               77
   1                    Charles Alan Kaplan, M.D.
   2    unwritten opinion about her head injury.
   3             Q.        Has she been evaluated by a
   4    neurologist?
   5             A.        I don't believe yet.            She went
   6    to Dr. Lempert.          It was several months ago.
   7    I recommended she speak to the internist and
   8    the referral, I said, that's not good enough,
   9    I do want you to see Dr. Lempert.                  It looks
 10     like it was June -- (perusing).                 Yeah, on
 11     June 14th, I sent her to Dr. Lempert.
 12              Q.        June 14th of 2017?
 13              A.        Yeah.
 14                        And going to see the internist
 15     was -- (perusing).           So on February 1, 2017 is
 16     when I first recommended she see her internist
 17     about the balance issues and the positive
 18     Romberg test that she had displayed in the
 19     office.
 20              Q.        What is a "Romberg test" and what
 21     does it test for?
 22              A.        Basically, you have the patient
 23     stand, they put their arms out, they close
 24     their eyes.        Some people start wobbling and
 25     falling right away.            Some people, you give a


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 78 of 150 PageID #: 217


                                                                               78
   1                    Charles Alan Kaplan, M.D.
   2    little, you know, push to the body and they
   3    lose their balance.            And so that's the
   4    description of the test, and it's a balance
   5    disorder.       It can be in the cerebellum.                It
   6    can be in the spinal tract.                But it's
   7    generally a central nervous system issue.
   8             Q.        Do you know or do your notes
   9    document whether Ms. Falero consulted with her
 10     internist regarding any complaint of loss of
 11     balance or complaint of dizziness?
 12              A.        So let me just see how my notes
 13     read (perusing).
 14                        So my June 14th note, because I
 15     had sent her to the internist, my note reads,
 16     "She states she mentioned the balance issue to
 17     her internist, but was not given a referral,
 18     although neurology was reportedly discussed."
 19              Q.        This led you on June 14, 2017 to
 20     refer her to Dr. Lempert?
 21              A.        Yes.
 22              Q.        Who is a neurologist?
 23              A.        Correct.
 24              Q.        But as of today's date, we've got
 25     no indication that she went to see


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 79 of 150 PageID #: 218


                                                                               79
   1                    Charles Alan Kaplan, M.D.
   2    Dr. Lempert?
   3             A.        (Perusing.)        I don't believe
   4    she's gone.
   5             Q.        Dr. Kaplan, you're a board
   6    certified physiatrist, true?
   7             A.        True.
   8             Q.        You've been practicing medicine
   9    for how many years as a licensed physician?
 10              A.        Licensed 1989, so it's 28 years.
 11              Q.        I've got a splitting headache
 12     right now.        Am I telling you the truth or not?
 13              A.        I have no way of knowing if
 14     you're lying to me or not.
 15              Q.        Was it Ms. Falero's complaint of
 16     dizziness that at least preliminarily caused
 17     you to think that she may have sustained a
 18     nonfocal head injury as a result of this
 19     accident?
 20              A.        Say that again.
 21                        MR. KENDRIC:         Can you read that
 22              back, please?
 23                        (Record read.)
 24              A.        I will say yes, in part, and it's
 25     possible she also mentioned headache, which


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 80 of 150 PageID #: 219


                                                                               80
   1                    Charles Alan Kaplan, M.D.
   2    again, I will state again I don't have wording
   3    documenting that, but in my assessment on the
   4    first day, I did include post-traumatic
   5    headache.
   6             Q.        When did you first record a
   7    positive Romberg finding?
   8             A.        (Perusing.)        It looks like
   9    February 1, 2017.
 10              Q.        Okay.     I'd like to move ahead
 11     when you're ready.
 12                        What is your opinion as to
 13     whether Ms. Falero's claim of neck injury is
 14     causally related to the subject accident?
 15              A.        My opinion is that it's causally
 16     related.
 17              Q.        What do you base that opinion on?
 18              A.        Patient history.          From what
 19     I under -- well, patient history, MRI and
 20     diagnostic findings that are clinically
 21     consistent with her complaints.                 And again,
 22     it's not a full -- it's a little medical
 23     record I have.          I don't have a prior MRI of
 24     the neck, but mostly, the patient reporting.
 25     And, again, she did state she had problems in


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 81 of 150 PageID #: 220


                                                                               81
   1                    Charles Alan Kaplan, M.D.
   2    these areas before, but the level of her pain
   3    had become much worse.
   4             Q.        Is Ms. Falero's subjective
   5    complaint of increased pain in the cervical
   6    region one of the bases for your opinion on
   7    the topic of causation?
   8             A.        Yes.
   9             Q.        What are the other bases for your
 10     opinion?       In other words, to speak English,
 11     what are you basing that opinion on other than
 12     Ms. Falero's subjective complaints of pain?
 13                        MR. FAYYAZ:        Other than the
 14              patient history and the MRI diagnostic
 15              test findings that he just mentioned?
 16              Q.        Well, the patient history was
 17     provided to you or provided to your office by
 18     Ms. Falero, correct?
 19              A.        Correct.
 20              Q.        And she acknowledged that she
 21     had pain in the neck preceding the subject
 22     accident, correct?
 23              A.        Correct.
 24              Q.        We know that she's taking Robaxin
 25     and other anti-inflammatory, narcotic


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 82 of 150 PageID #: 221


                                                                               82
   1                    Charles Alan Kaplan, M.D.
   2    pain-control medication and such prior to the
   3    happening of the accident.
   4                       So here is my question:              What
   5    nonsubjective medical evidence did you
   6    receive?       So far I'm hearing MRI and
   7    diagnostic findings clinically consistent with
   8    her complaint?
   9             A.        Correct.
 10              Q.        Anything else?
 11              A.        (No response.)
 12              Q.        You understand I'm not arguing
 13     with you?       The history is subjective.               It
 14     comes from the patient.              The complaints are
 15     entirely subjective.
 16                        I was joking around with you a
 17     moment ago, I have a headache.                 You have no
 18     idea, right?
 19              A.        And I agree with you.
 20              Q.        And to a certain extent as a
 21     medical practitioner, you have to take the
 22     patient at her word, correct?
 23              A.        Right.
 24              Q.        Sometimes she has a motivation to
 25     be truthful with you, sometimes she's not


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 83 of 150 PageID #: 222


                                                                               83
   1                    Charles Alan Kaplan, M.D.
   2    necessarily being untruthful with you, but she
   3    could have a secondary motivation for making a
   4    complaint; isn't that correct?
   5             A.        Correct.
   6             Q.        Okay.     So I don't want to get
   7    bogged down on all of that.                Later on at
   8    trial, we'll get bogged down on all of that.
   9                       But here, on my fact-finding
 10     exercise, what are you basing your opinion on
 11     that she was caused, caused, a neck injury in
 12     the subject accident?
 13              A.        Okay.     So --
 14              Q.        Don't talk to me about an
 15     exacerbation of a complaint.                Talk to me about
 16     causation, please.
 17                        MR. FAYYAZ:        Well, as part of his
 18              examination, he can talk about his --
 19                        MR. KENDRIC:         Of course.
 20              A.        In terms of subjective complaints,
 21     I can only go by what she tells me, okay, so
 22     I'm relying on her completely for the history.
 23     I did not examine or know of her before
 24     May 12th.       So there's an event that happened
 25     to her, which exacerbated her pain conditions


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 84 of 150 PageID #: 223


                                                                               84
   1                    Charles Alan Kaplan, M.D.
   2    as she's reporting them.              I know about her
   3    history in some regards here.                She's honestly
   4    told me in her understanding of what they are.
   5                       I have an examination that does
   6    have, you know, physical findings of spasms,
   7    of loss of motion, which are consistent with
   8    complaints she's having, so there's
   9    consistency, right.            I have MRI and
 10     electrodiagnostic studies that are consistent
 11     with her complaints, meaning they are not
 12     completely different, you know, so they're
 13     consistent with what she's complaining about,
 14     and I said that, they're consistent with.
 15                        Causality, I'm going to say this:
 16     In large part, it's my taking her at face
 17     value about her complaints.                In terms of
 18     having medical records or not having much
 19     medical records, I only have one piece of
 20     medical record which does not relate to the --
 21     well, I have a few pieces.               I have -- I don't
 22     have a neck MRI prior.             I do have a lower
 23     back MRI prior to 2013.              What she told me,
 24     what I have here, herniated cervical disc in
 25     her past history is not documented in that


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 85 of 150 PageID #: 224


                                                                               85
   1                    Charles Alan Kaplan, M.D.
   2    past MRI, so when she told me she had a
   3    herniated disc, that's her understanding or
   4    her words, but it's not actually a fact, at
   5    least by that one MRI I have.                Her lower back
   6    MRI subsequent to this accident does show
   7    three herniated discs.
   8             Q.        This is the one that you sent her
   9    for?
 10              A.        Right.
 11              Q.        Okay.
 12              A.        So, again, a change in her lower
 13     back MRI, which does indicate difference, does
 14     indicate wow, that makes sense that she has a
 15     worsening back pain.            It's consistent, okay,
 16     that -- she reported to me she had knee
 17     arthritis but, in fact, her knee MRIs did not
 18     reveal arthritis.           So on some level, her
 19     wordage that she gave me is not completely
 20     accurate or an understanding of what we were
 21     able to communicate.
 22                        So barring having any other --
 23     and, again, I don't know how we got this MRI.
 24     She brought it in.           That's all the office,
 25     where we did it, sent it to us through HIPAA


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 86 of 150 PageID #: 225


                                                                               86
   1                    Charles Alan Kaplan, M.D.
   2    compliance, I don't know.               But barring the
   3    fact of not having a lot of prior neck
   4    information or any prior neck information, her
   5    complaints of worsening pain are the main
   6    reason.       And based on also knowing the
   7    situations with her back, which I'm in
   8    accordance with, I will -- again, all patients
   9    I'm accepting that they're telling me, you
 10     know, the best understanding of the truth that
 11     they have.        So she has an event.            Her pain
 12     goes from one level to another level.
 13                        She also -- when she first came
 14     to me, we talked about trigger point
 15     injections.
 16              Q.        We're still on the neck, right?
 17              A.        Yeah.     When she first came to me,
 18     we briefly spoke -- let me see (perusing).                      We
 19     discussed trigger point injections on the
 20     second visit.         It's not stated neck or back,
 21     but in general.          She told me she did have them
 22     in the past with another physician.                   She felt
 23     very sore from the injections, but she stated
 24     they, in fact, helped, but she didn't want to
 25     precede with any further injections.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 87 of 150 PageID #: 226


                                                                               87
   1                    Charles Alan Kaplan, M.D.
   2                       However, her mind changed.               Why?
   3    The level of her pain stayed at that high
   4    level, so, in fact, she did agree to undergo
   5    trigger point injections for the neck, for the
   6    back, epidurals, medial branch blocks for the
   7    neck, for the back when initially she was
   8    hesitant.       So to me, that's stating, look, I
   9    was hoping it was going to get back to the way
 10     it was before, I was hoping it wasn't going to
 11     be at this high level.             I don't want to go
 12     with injections, but now time has passed, it's
 13     too much for me.           I want to go forward with
 14     this.
 15                        Where I have no history of prior
 16     epidural, medial branch blocks, so I'm relying
 17     on her history, how she interacted with me
 18     about various procedures.               So there is
 19     causality of neck injury.
 20              Q.        Causality of neck injury or
 21     causality of neck symptomology?
 22              A.        I'm going to say both because as
 23     far as I know, at least in terms of imaging,
 24     I -- again, I don't know who faxed these MRIs
 25     to me or if she brought them in.                  That's all


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 88 of 150 PageID #: 227


                                                                               88
   1                    Charles Alan Kaplan, M.D.
   2    I have, all the medical workup she had in her
   3    life on these things.
   4             Q.        Say that again.          I'm sorry.
   5             A.        Let's say, okay -- let's say --
   6             Q.        I'm not asking you to expand.
   7    I'm just asking you to repeat what you said.
   8                       MR. FAYYAZ:        Well, we can have it
   9             read back.
 10              Q.        Or if you want to expand --
 11                        MR. FAYYAZ:        Let's just have it
 12              read back.
 13                        (Record read.)
 14              Q.        So Dr. Kaplan, if you will,
 15     please, indulge me, pull out what you say was
 16     faxed over to you.
 17              A.        Again, faxed or brought it in.
 18     I don't know.
 19              Q.        Right.      Understood.
 20              A.        (Perusing.)        (Handing.)
 21              Q.        You pulled out for us a lumbar
 22     MRI without contrast report and this was
 23     performed on December 20th of 2013?
 24              A.        Correct.
 25              Q.        I don't want to go off on a side


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 89 of 150 PageID #: 228


                                                                               89
   1                    Charles Alan Kaplan, M.D.
   2    issue, but I did notice in several of your
   3    office notes starting with the initial
   4    evaluation on May 12th of 2015, you end your
   5    note with "we will try and obtain prior
   6    records"?
   7             A.        Correct.
   8             Q.        I see that on June 9, 2015, "we
   9    will try and obtain prior records"?
 10              A.        Right.
 11              Q.        July 12, 2015, "we will try and
 12     obtain prior records," and there are other
 13     instances, but I don't want to get bogged down
 14     on this.
 15                        What prior records, sir, did you
 16     try to obtain and what prior records were you
 17     successful in obtaining?
 18              A.        The one successful in obtaining
 19     is this lower back MRI (indicating).
 20              Q.        And for clarity of the record,
 21     that's the lumbar MRI performed on
 22     December 20, 2013, correct?
 23              A.        Correct.
 24              Q.        Any others?
 25              A.        No others.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 90 of 150 PageID #: 229


                                                                               90
   1                    Charles Alan Kaplan, M.D.
   2             Q.        Any other medical information
   3    that you have on your patient, Ms. Falero,
   4    that preceded or predated the May 4, 2015
   5    accident?
   6             A.        No.
   7             Q.        At all?
   8             A.        At all.
   9             Q.        Okay.     Let me just -- as
 10     attorneys, we tend to beat things to death.
 11     Let me just beat this one last thing to death.
 12                        Are you saying to me, Dr. Kaplan,
 13     that the entire universe, the sum total of
 14     medical information that you have on
 15     Ms. Falero from prior to the May 4, 2015
 16     accident is this December 2013 lumbar MRI
 17     report, interpretative report?
 18              A.        Correct.
 19              Q.        And nothing else?
 20              A.        Nothing else.
 21              Q.        All right.
 22                        For example, do you know, sir,
 23     if Ms. Falero had spasm upon palpation in the
 24     cervical region prior to the happening of this
 25     May 4, 2015 accident?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 91 of 150 PageID #: 230


                                                                               91
   1                    Charles Alan Kaplan, M.D.
   2             A.        I don't know.
   3             Q.        Do you know, Doctor, if she had a
   4    quantitative or qualitative loss of range of
   5    motion in her cervical region prior to the
   6    happening of this May 4, 2015 accident?
   7             A.        I don't know.
   8             Q.        Can we talk for a moment about
   9    the nerve conduction velocity and EMG testing
 10     that was done of the upper extremities?
 11              A.        Yes.
 12                        THE COURT REPORTER:            Is this an
 13              okay time to use the restroom?
 14                        MR. KENDRIC:         Yes, of course.
 15                        (Recess taken.)
 16              Q.        So Dr. Kaplan, on September 1,
 17     2015, that being the year of this accident,
 18     there was a nerve conduction velocity testing,
 19     also electromyography done of Ms. Falero's
 20     upper extremities, correct?
 21              A.        Yes.
 22              Q.        My reading of the report says
 23     that both the left and right upper extremities
 24     were normal on the NCV testing, normal for
 25     both function and sensory?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 92 of 150 PageID #: 231


                                                                               92
   1                    Charles Alan Kaplan, M.D.
   2             A.        Motor and sensory.
   3             Q.        "Motor and sensory"?
   4             A.        Yes.
   5             Q.        Motor power?
   6             A.        No.     It's not checking power.
   7    It's how quickly the signal moves up and down
   8    the nerve.
   9             Q.        Now, EMG testing,
 10     electromyography, all upper extremity muscle
 11     groups were normal and all paraspinal muscles
 12     were normal except for left C5/6 and left
 13     C6/7.
 14                        Am I reading that correctly?
 15              A.        Correct.
 16              Q.        Now, first of all, what is the
 17     difference between nerve conduction velocity
 18     testing and electromyography as referenced
 19     here in this report?
 20              A.        So --
 21              Q.        They're both electrodiagnostic
 22     tests?
 23              A.        Correct.       Correct.
 24                        So the nerve conduction studies
 25     are checking, in general, for peripheral nerve


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 93 of 150 PageID #: 232


                                                                               93
   1                    Charles Alan Kaplan, M.D.
   2    injury.       The other nerve is traveling -- it
   3    starts in the neck, but it's traveling down
   4    the arm, and people can get injuries to the
   5    nerve in the extremities like the elbow, at
   6    the wrist, anywhere along the line, but the
   7    wrist and elbow are more the common ones, that
   8    can give pain.
   9                       And by doing these tests, we're
 10     able to see if things are normal and see if
 11     things are not normal in -- regarding the
 12     nerve function.          Nerves for muscle control
 13     motion.       Nerves for sensory control sensation.
 14              Q.        And please correct me if I'm
 15     wrong, you're testing the speed at which an
 16     electric impulse travels through a nerve from
 17     point A to point B?
 18              A.        Speed, and also the amplitude or
 19     the size of the wave form, but yes, from A to
 20     B.
 21              Q.        How is that different from an
 22     electromyography?
 23              A.        Well, from the needle part --
 24     because people will call electromyography at
 25     times the combination of the two.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 94 of 150 PageID #: 233


                                                                               94
   1                    Charles Alan Kaplan, M.D.
   2                       But needle electromyography is
   3    the needle part.           So the needle, there is no
   4    electricity given to the patient.                  The needle
   5    is recording electrodes and it's put into
   6    various muscles of the person, their arms and
   7    their legs.        And the needle is looking for
   8    abnormal signal, which is generated by a nerve
   9    irritation.
 10              Q.        What is the difference between
 11     upper extremity muscle groups and upper
 12     extremity paraspinal muscles?
 13              A.        So when the nerve, which, you
 14     know, starts from the spinal cord, when it
 15     exits the foramen, it branches into two
 16     branches, one is longer, comes down the arm,
 17     one is shorter, comes to the neck muscle.                      For
 18     the back, it would go down the leg or to the
 19     back muscles itself.
 20              Q.        So the longer of the nerves would
 21     feed or provide electrical impulses to the
 22     biceps, the triceps and so forth, but the
 23     shorter of the two, is that feeding the
 24     paraspinal?
 25              A.        Paraspinals.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 95 of 150 PageID #: 234


                                                                               95
   1                    Charles Alan Kaplan, M.D.
   2             Q.        And where are the paraspinal
   3    muscles?
   4             A.        Back of the neck (indicating).
   5             Q.        All right.
   6                       Now, here, the left C5-C6 and
   7    left C6-C7 "showed slightly increased
   8    spontaneous activity."
   9                       What does that mean, "showed
 10     slightly increased spontaneous activity"?
 11              A.        So the normal is no spontaneous
 12     activity.       A normal healthy person without any
 13     irritation on the neck has zero spontaneous
 14     activity, meaning when you put the needle in
 15     and the needle is in the person and you're
 16     looking at the monitor, there is no wave form
 17     going through the screen.               There is no
 18     activity of a muscle, a muscle fiber, a nerve
 19     fiber is not being fired.
 20                        Spontaneous activity means the
 21     needle is in the arm, the arm is at rest in
 22     that particular muscle, and there is a signal
 23     that's coming across the monitor of the EMG
 24     machine.       You see a blip and you hear a sound,
 25     so that is spontaneous activity.                  It's not


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 96 of 150 PageID #: 235


                                                                               96
   1                    Charles Alan Kaplan, M.D.
   2    happening on its own.             That nerve is being
   3    irritated up by the spine (indicating)
   4    usually, and produces this signal.
   5                       So it gets graded at one plus,
   6    two plus, three plus, four plus.                  One plus is
   7    just more than zero and less than two plus, so
   8    it implies that your findings are two spots in
   9    the muscle.        So if I put a needle in a muscle
 10     and I see some spontaneous activity, because
 11     you're always moving the needle, it's not just
 12     one, you move it a little bit more, you get it
 13     again, it's one plus.             Then I took the needle
 14     out and did it again, a little above or below
 15     that level, then she had that again.
 16              Q.        You did it or the technician?
 17              A.        I do the needle.          Technician did
 18     the nerve conduction studies.
 19              Q.        I understand what you're telling
 20     me about placing the needle in different areas
 21     of that same muscle or paraspinal muscle, I
 22     understand that.
 23                        But here's my question to you:
 24     Did you or your medical practice ever do a
 25     repeat nerve conduction velocity test or


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 97 of 150 PageID #: 236


                                                                               97
   1                    Charles Alan Kaplan, M.D.
   2    repeat EMG test to see if you could replicate
   3    the results that you found here on this
   4    September 1, 2015 series of tests?
   5             A.        No.
   6             Q.        What is your opinion as to
   7    whether Ms. Falero's claim of lower back
   8    injury was caused by this accident?
   9             A.        My opinion is that it was caused
 10     by the accident.
 11              Q.        What do you base that opinion on?
 12              A.        Again, her history, or, again,
 13     from the May 4, 2015 incident/accident, that
 14     she had worsening of her pains, that there's,
 15     you know, consistent examination with that
 16     complaint.        There's MRI findings that is
 17     significant and clinically correlates with
 18     her complaint.           That is new compared to a
 19     pre-May 4, 2015 MRI 2014.
 20              Q.        Once again for clarity, you're
 21     referring to that December 2013 lumbar MRI
 22     that was done?
 23              A.        Correct.
 24              Q.        Anything else that you reply upon
 25     or that you base your opinion on?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 98 of 150 PageID #: 237


                                                                               98
   1                    Charles Alan Kaplan, M.D.
   2             A.        Well, the EMG is also consistent.
   3    She had a lumbar radiculopathy.                 And, again,
   4    that kind of EMG finding is consistent with,
   5    I'm going to say, relatively acute nerve
   6    irritation, so it's consistent.
   7             Q.        You mentioned a moment ago that
   8    you rely, in part, on the electrodiagnostic
   9    testing that was done of the lower
 10     extremities?
 11              A.        Yes.
 12              Q.        What date was that done,
 13     August 4, 2015?
 14              A.        Correct.
 15              Q.        Now, on the nerve conduction
 16     velocity testing, the technician found a
 17     decreased amplitude with respect to the left
 18     peroneal nerve?
 19              A.        Correct.
 20              Q.        Both motor and sensory?
 21              A.        No.     The left peroneal is a motor
 22     nerve and there was amplitude with that on
 23     stimulation.         The sensory was the left sural
 24     nerve.
 25              Q.        Pardon me on that.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 99 of 150 PageID #: 238


                                                                               99
   1                    Charles Alan Kaplan, M.D.
   2                       A decreased amplitude, what does
   3    that mean?
   4             A.        So when you give somebody
   5    electric stimulation, you start at a low shock
   6    intensity.        You feel it.        It's mild.        Because
   7    it's a low intensity, it doesn't stimulate
   8    every nerve -- fiber in that nerve.                   That
   9    nerve is like a cable.             There's tens of
 10     thousands fibers in there.               So on a low
 11     intensity, you don't stimulate them all, so
 12     you get a few, so the blip will be small.
 13                        As you increase the intensity,
 14     the blip gets more, meaning you're activating
 15     and stimulating more fibers.                And you do that
 16     until that blip stops increasing so that
 17     you're at maximum.           That maximum is less than
 18     standard normal that some people use.
 19              Q.        "That some people use," what does
 20     that mean?
 21              A.        So when you do a test, like if
 22     you said, does she have, you know, a peroneal
 23     neuropathy, this is a mild -- I'm not going to
 24     say insignificant, but close to an
 25     insignificant finding in that things like the


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 100 of 150 PageID #: 239


                                                                              100
   1                     Charles Alan Kaplan, M.D.
   2     onset where she has 5.5, which is normal being
   3     less than 7, is a much more significant value.
   4     And for many, you know -- even though this is
   5     computer generated, you'll find many textbooks
   6     that do not pay attention to amplitude, but it
   7     gives some indication, but it's not -- no one
   8     is going to do a surgery on this nerve on that
   9     volume -- value.
  10                        This is anything from -- one
  11     possibility is aging.            For all neurological
  12     diseases, or almost all, legs are always
  13     affected more than arms, so you will sometimes
  14     see a low value in their arm.                People can have
  15     thick calves sometimes, thick legs, swelling
  16     in an ankle, so the intensity, even though
  17     you're on maximum, can't penetrate through
  18     swelling, so it's a small finding.                  It's not
  19     a big finding.
  20              Q.        The reduced amplitude in the left
  21     peroneal motor nerve?
  22              A.        Correct.
  23              Q.        And it is a small finding on the
  24     reduced amplitude of the left sural sensory
  25     nerve?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 101 of 150 PageID #: 240


                                                                              101
   1                     Charles Alan Kaplan, M.D.
   2              A.        Correct.
   3              Q.        Okay.     So this could be --
   4     because we don't know for certain, this could
   5     be attributable to patient age?
   6              A.        Patient age, slight body habitus,
   7     swelling in the ankle, swelling in the leg.
   8     You know, she came in on August, so it's not
   9     cold.     Sometimes that could happen on a cold
  10     day.     But that also is not a, you know,
  11     significant -- very significant.
  12              Q.        Right.     We're not going to run
  13     into surgery based on that finding?
  14              A.        Right.
  15              Q.        Now, let's look at the EMG
  16     testing, lower extremities, August 4, 2015.
  17                        All muscle groups are normal,
  18     correct?
  19              A.        Extremity, lower.
  20              Q.        I apologize to you, all extremity
  21     muscle groups normal.
  22                        But then all paraspinal muscle
  23     groups were normal except there was a finding
  24     of the right L4-L5 and there was a finding on
  25     the left side at L5-S1?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 102 of 150 PageID #: 241


                                                                              102
   1                     Charles Alan Kaplan, M.D.
   2              A.        Correct.
   3              Q.        What was the finding?
   4              A.        Again, spontaneous activity.
   5     This one is fibrillation potentials.                   There's
   6     two main ones, fibrillation potentials and
   7     positive sharp waves.            She had fibrillation
   8     potentials.        It's just really a difference of
   9     almost how the signal is moving towards or
  10     away from the needle, and they're equal in
  11     terms of what they mean.
  12                        So, again, she has one plus.
  13     She did not have two plus, she did not have
  14     three plus, which implies more.                 You'll see
  15     more on the screen.
  16              Q.        The "one plus" is the slight
  17     deviation from whatever the examiner is
  18     considering normal?
  19              A.        Correct.
  20              Q.        The only thing below one plus is
  21     zero --
  22              A.        Correct.
  23              Q.        -- which is in the examiner's
  24     view completely normal?             But it goes up to --
  25     what did you say?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 103 of 150 PageID #: 242


                                                                              103
   1                     Charles Alan Kaplan, M.D.
   2              A.        Four plus.
   3              Q.        Four plus, that's a more severe
   4     finding?
   5              A.        Correct.
   6              Q.        I asked you the same type of
   7     question.
   8                        Did you or did your office ever
   9     conduct repeat NCV or EMG testing of the lower
  10     extremities in an attempt to replicate the
  11     findings from the August 4, 2015 testing?
  12              A.        The answer is no, and I will say
  13     that is acceptable practice.               Sometimes when a
  14     surgeon is deciding to go into surgery, he may
  15     want a new one, but with MRIs, a lot of people
  16     will say, oh, I'll get an MRI and see if it
  17     went away.       It's not within the average or
  18     even the typical thing is to repeat it, so,
  19     yeah.
  20              Q.        Say that again.
  21              A.        You asked me if I repeated it,
  22     and I said no, but I'm stating it's, you
  23     know -- it's within acceptable medical
  24     practice to not have that.               You are generally
  25     not doing these serially or sequentially.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 104 of 150 PageID #: 243


                                                                              104
   1                     Charles Alan Kaplan, M.D.
   2              Q.        I understand that.
   3                        Was there anything found on the
   4     September 1, 2015 upper extremity series or
   5     the August 4, 2015 lower extremity series that
   6     was serious enough or significant enough to
   7     you, as the physician, to cause you to send
   8     her out for further testing like -- just to
   9     complete my thought, was anything worrisome
  10     from what you saw on these two series, upper
  11     extremity and lower extremity, that you felt
  12     the need as the physician to do something to
  13     explore the situation further?
  14              A.        No.    The test was fine.           She had
  15     MRIs.     There was nothing further that needed
  16     to be done.
  17              Q.        She was fine, meaning what?
  18              A.        No, she is not fine.            The test,
  19     speaking for themselves, is fine and complete
  20     as an evaluation for her.
  21              Q.        Dr. Kaplan, just for the sake of
  22     thoroughness, do you have any other opinion
  23     with respect to Ms. Falero's claim of neck
  24     injury that we have not already covered here
  25     in today's deposition?             I'm not asking you to


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 105 of 150 PageID #: 244


                                                                              105
   1                     Charles Alan Kaplan, M.D.
   2     repeat yourself necessarily, but I'll hear it
   3     again if you want to give it to me.                   Something
   4     that you have not expressed already?                   There's
   5     nothing expressed in writing and I'm trying to
   6     get it from your own mouth directly.
   7              A.        No.
   8              Q.        Do you have any further or
   9     additional opinion with respect to
  10     Ms. Falero's claim of back injury being
  11     causally related to this accident?
  12              A.        No.     I think I stated what I
  13     needed to state.
  14              Q.        Do you have any further or
  15     additional opinion in your capacity as her
  16     treating physiatrist with respect to
  17     Ms. Falero's claim of back injury?
  18              A.        Her claim of it?          I'm not sure
  19     what you mean.           She's claimed it, I know that.
  20              Q.        Then let me apologize to you and
  21     be more specific.
  22              A.        Okay.
  23              Q.        We know, don't we, that
  24     Ms. Falero had a prior medical history
  25     involving lower back pain, correct?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 106 of 150 PageID #: 245


                                                                              106
   1                     Charles Alan Kaplan, M.D.
   2              A.        I'm going to say yes.
   3              Q.        Do you know for how long a period
   4     of time prior to the happening of the May 4,
   5     2015 accident Ms. Falero was complaining about
   6     lower back pain, was seeing physicians for
   7     complaints of lower back pain?
   8              A.        I don't have clear information on
   9     that.
  10              Q.        Do you have any information on
  11     that?
  12              A.        I know at some point, you know,
  13     she told me she stopped working in 2002 and
  14     then she went out on disability, I think, in
  15     2007.     I don't have clear information on that,
  16     if it was for one of her diagnoses, a
  17     conglomeration of her diagnoses.
  18                        I'm under the impression it was
  19     for some time.         I don't think she got
  20     morphine, 60 milligrams, you know, the day
  21     before she came to see me for having back pain
  22     one day.      So I don't have a clear time frame,
  23     but I would venture to say it's a while.
  24              Q.        I'm really not asking you to
  25     speculate.       I'm asking --


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 107 of 150 PageID #: 246


                                                                              107
   1                     Charles Alan Kaplan, M.D.
   2              A.        Then the answer is, I don't know
   3     the date she started.
   4              Q.        No.    No.    That's fine.         I'm just
   5     starting my next question.
   6              A.        Oh.
   7              Q.        I'm really not asking you to
   8     speculate, but was there anything about
   9     Ms. Falero's affect presentation to you at the
  10     time of your May 12, 2015 initial evaluation
  11     which gave you clues of a medical nature in
  12     terms of how long she had been taking morphine
  13     at the high dose that she reported to you?
  14              A.        Nothing about her affect.              I
  15     mean, she didn't appear drowsy or slovenly
  16     or anything like that.             I would say on some
  17     level, I found her to be exceptionally
  18     truthful because there are patients who
  19     sometimes don't tell you stuff, you know, on
  20     the first day they see you or something like
  21     that.     So she listed everything very
  22     forthright on that.
  23              Q.        What is your opinion, sir, as to
  24     whether Ms. Falero suffered a right shoulder
  25     injury as a result of this May 4, 2015


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 108 of 150 PageID #: 247


                                                                              108
   1                     Charles Alan Kaplan, M.D.
   2     accident?
   3              A.        My opinion is she did suffer a
   4     right shoulder injury due to the May 4, 2015
   5     accident.
   6              Q.        And, please, tell me what you
   7     base that on.
   8              A.        Again, her -- giving me the
   9     history that -- being she was having a
  10     worsening before, from MRI finding that --
  11     let me just pull it up (perusing).
  12                        Again, she had an MRI finding on
  13     July 27, 2015, which again, did reveal an
  14     anterior dislocation of the biceps tendon, so
  15     the biceps tendon came out of place, and there
  16     was a partial thickness tear of two tendons
  17     there, two of the rotator cuff tendons.
  18     Again, it's consistent with her complaints
  19     medically.       I have no clear -- I have no
  20     record of anything worked up on her right
  21     shoulder before and these are, you know --
  22     especially the biceps tendon being out of
  23     place, traumatic injuries.
  24              Q.        Anything else that you are
  25     relying upon in formulating your opinion with


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 109 of 150 PageID #: 248


                                                                              109
   1                     Charles Alan Kaplan, M.D.
   2     respect to the right shoulder?
   3              A.        No.    Again, my examination, my
   4     physical examination, showing restrictions is
   5     consistent, but no, nothing other than that.
   6              Q.        Dr. Kaplan, do you know if
   7     Ms. Falero had restrictions in her ability to
   8     move her right shoulder prior to the happening
   9     of this May 4, 2015 accident?
  10              A.        I do not.
  11              Q.        In other words, you don't know
  12     one way or the other?
  13              A.        Correct.
  14              Q.        How about restrictions in the
  15     different planes of range of motion in the
  16     lumbar spine?
  17              A.        I don't know.
  18              Q.        How about the cervical spine?
  19              A.        I don't know.
  20              Q.        Sir, what is your opinion with
  21     respect to whether Ms. Falero suffered a left
  22     shoulder injury as a result of this May 4,
  23     2015 accident?
  24              A.        It's my opinion she did suffer a
  25     left shoulder injury due to this accident.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 110 of 150 PageID #: 249


                                                                              110
   1                     Charles Alan Kaplan, M.D.
   2              Q.        I apologize for being so boring
   3     at this point, but what are you basing your
   4     opinion on at this point?
   5              A.        Again, the patient history,
   6     examination findings is consistent with what
   7     she was telling me about her complaints, MRI
   8     findings consistent with that, including
   9     again, two tendon tears.              The MRI of the left
  10     shoulder was March 3, 2016.               There was
  11     contusion and edema still of the humeral head.
  12     There were cartilage tears, otherwise known as
  13     labral tears or SLAP tears.               She had a partial
  14     tear of the biceps muscle and tendon, and
  15     there was some hypertrophy or arthritic
  16     changes of the acromioclavicular joint, which
  17     that probably was somewhat longstanding.
  18              Q.        Anything else that you're basing
  19     that opinion on, anything else that you are
  20     relying upon in coming to or arriving at that
  21     opinion?
  22              A.        No.
  23              Q.        Sir, do you have any other or
  24     further opinion with respect to Ms. Falero's
  25     right shoulder or left shoulder?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 111 of 150 PageID #: 250


                                                                              111
   1                     Charles Alan Kaplan, M.D.
   2              A.        Opinions on causality?
   3              Q.        Opinions on causality, for one.
   4              A.        No.    My opinion is that it's from
   5     this accident, May 4, 2015.
   6              Q.        Now, would you agree with me that
   7     one component which provides the basis for
   8     your opinion on causality with respect to the
   9     cervical spine and the shoulders is a lack of
  10     any medical documentation to indicate or
  11     signal a problem in these areas preceding or
  12     predating the May 4, 2015 accident?
  13              A.        I will say that in large part,
  14     yes, but, you know, again, that, I guess has
  15     to be quantifiable, meaning hypothetical, if
  16     she had a doctor's note from two years prior
  17     where she mentioned a shoulder or neck pain -
  18     and again, we're talking hypothetical, I don't
  19     know - and he made mention of it and the
  20     motions she described were fairly normal and
  21     he never sent her for an x-ray and he never
  22     sent her to an orthopedist or to -- you know,
  23     that's one thing.          If there's a note from
  24     May 3, 2015, I've stressed to the patient the
  25     absolute urgency for immediate neck surgery


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 112 of 150 PageID #: 251


                                                                              112
   1                     Charles Alan Kaplan, M.D.
   2     based on this MRI and this EMG and the three
   3     other surgeons recommending it and I told her
   4     I will not be her doctor if she doesn't do
   5     this, then I'm going -- I would be less apt to
   6     say that.
   7                        But, you know, even if you had
   8     an MRI, let's say, from one year before that
   9     showed a herniation, same level, but she never
  10     required, you know, certain amounts of care,
  11     there's consideration of epidurals, surgery
  12     and so forth, this accident can make something
  13     that is seemingly mild, just like her general
  14     complaints, go from something she can live
  15     with and manage with medication and not
  16     require procedures to this level that she
  17     can't.     And so even if you had an MRI, it
  18     doesn't completely -- it doesn't necessarily
  19     refute my opinion that I would -- that I could
  20     stand by this, I could.
  21                        So I'm just saying this because
  22     you said, if I had records, that's what I'm --
  23     but I'm also saying yes, but that's not the
  24     full criteria.         I still can analyze that
  25     prior -- it's not any prior medical record


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 113 of 150 PageID #: 252


                                                                              113
   1                     Charles Alan Kaplan, M.D.
   2     that you can throw at me and say, I have a
   3     piece of paper from Dr. Smith, 2012, your case
   4     is invalid.        No, I'm not saying that.              It
   5     would have to be, again, medically consistent
   6     to change my opinion.
   7              Q.        Okay.     I understand what you're
   8     saying.       You would like to see as, an example,
   9     the length of time prior to May 4, 2015 that
  10     she was complaining about pain or difficulty
  11     with a certain body part or a certain body
  12     function before revisiting your opinion?
  13              A.        Not just length of time --
  14              Q.        Not just length of time, but --
  15              A.        -- but severity, options
  16     discussed with patient, tests sent for,
  17     specialists called into the case.                  All of
  18     that, you know, would have to be included and,
  19     you know -- yeah, you know, that's the whole
  20     pack -- it's not just one note that can refute
  21     my thing.
  22              Q.        Right, because you, as a
  23     physician, like to have all the information
  24     at your disposal before coming to a final
  25     opinion?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 114 of 150 PageID #: 253


                                                                              114
   1                     Charles Alan Kaplan, M.D.
   2              A.        You know, I'm giving you my
   3     final opinion.         I think that as -- I won't
   4     quote "a lot," but sometimes the words I use
   5     is -- with a reasonable degree of medical
   6     certainty, I think it's incumbent on you to
   7     have to produce something real and not make me
   8     live in a hypothetical that that's the
   9     situation.
  10                        So do I want to see all, no.               I'm
  11     giving you my opinion.             That is my opinion,
  12     not changing.         You have to change it.             I'm not
  13     retracting my opinion because you're raising a
  14     hypothetical, understand?
  15              Q.        Yes.
  16              A.        Or even verified in your mind,
  17     understand?
  18              Q.        Now, we know that prior to
  19     Ms. Falero walking into your office, by her
  20     own account, she was suffering from bursitis.
  21                        What body parts did that affect,
  22     the bursitis?
  23              A.        She told me her hips.
  24              Q.        Bilateral hips?
  25              A.        Correct.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 115 of 150 PageID #: 254


                                                                              115
   1                      Charles Alan Kaplan, M.D.
   2              Q.        What is your opinion with respect
   3     to whether Ms. Falero suffered a hip injury on
   4     either side as a result of the subject
   5     accident?
   6              A.        I do believe she suffered an
   7     injury from this May 4, 2015 accident to the
   8     hips.     Let me just pull something -- you know,
   9     it was to both hips, one is worse than the
  10     other.        Let me just see here (perusing).
  11                        So on the left hip, left hip MRI,
  12     July 22, 2015, she did have a partial tear of
  13     the gluteus medius tendon.               It's a muscle
  14     tendon in the buttock.             It's deep to the main
  15     buttock level.         So, again, this implies that
  16     there is, you know -- this is a physical
  17     injury.        This is not a degenerative thing.
  18     This is something like immediate, rush
  19     push-off with the leg trying to move quickly
  20     that can tear a muscle like that.
  21                        She also had a tear of the
  22     labrum, which is a cartilage.                She did have
  23     degenerative changes, which is arthritis,
  24     which is not related -- the degenerative
  25     change itself is not, let's say, caused by


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 116 of 150 PageID #: 255


                                                                              116
   1                     Charles Alan Kaplan, M.D.
   2     this accident of May 4, 2015.                Levels of
   3     inflammation around degenerative changes can
   4     go up or down based on exacerbation including
   5     this accident.         But the tendon tear of the
   6     gluteal muscle, the cartilage tear is an
   7     indication of physical trauma to the left hip.
   8                        In the right hip, again, she did
   9     have some degenerative changes, which I'm
  10     going to say those degenerative changes were
  11     not caused by the May 4, 2015 accident.
  12     Levels of symptomology can come because --
  13     again, she told me she had bursitis, but she's
  14     already been proved twice wrong in what she
  15     told me.      She told me she had a herniated disc
  16     and she did not have it before on the lower
  17     back and to me, she told me she had arthritis,
  18     when, in fact, the MRI did not reveal
  19     arthritis.
  20              Q.        You said "x-ray" before.              I don't
  21     know if you meant to or --
  22              A.        MRI.
  23                        So the MRI of her back, she told
  24     me she had a herniated disc before this, but
  25     the MRI that I have before doesn't show it.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 117 of 150 PageID #: 256


                                                                              117
   1                     Charles Alan Kaplan, M.D.
   2     She told me she had knee arthritis.                   When we
   3     did the MRI of the knee, there is no arthritis.
   4              Q.        So you never did a left knee
   5     x-ray?
   6              A.        Correct.
   7              Q.        Okay.
   8              A.        But we did an MRI, which can show
   9     arthritis.       And so, you know -- she said she
  10     had bursitis.         Again, given -- if I give her
  11     that, as she is accurate on that, then her
  12     doctor or she did not believe she had
  13     arthritis in the hip, which she has, which I'm
  14     not saying was caused from May 4, 2015, but
  15     symptomology related to the arthritic change
  16     can commence on that day.              And there was a
  17     question of a labrum tear.               The radiologist
  18     did not read it as definitive.
  19              Q.        So you're basing it on the
  20     patient history, you're basing it on the MRIs,
  21     you're basing it on findings in the office?
  22              A.        Yes.    She had restrictive motion
  23     in her hip on examination.
  24              Q.        Anything else?
  25              A.        No.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 118 of 150 PageID #: 257


                                                                              118
   1                     Charles Alan Kaplan, M.D.
   2              Q.        I think you recognize by this
   3     point in the day, I'm not here to fight with
   4     you on any of this.
   5              A.        I know.      You're a good guy.
   6              Q.        You're also basing this on a lack
   7     of medical documentation regarding problems
   8     with her hip prior to the time of the subject
   9     accident, and it's not really a got-you
  10     question.       I just want to know how strongly
  11     you feel about this.
  12              A.        I'm going to say -- take the
  13     hips, for example.           I will say, in large part,
  14     because if she's telling me that she had this
  15     accident and now her hip pain is worse than
  16     three days ago, even if she had an MRI of her
  17     hip three days before this, that accident
  18     caused worsening in her mind, at least, pain.
  19                        And what we want is to maybe push
  20     away pain and things like that.                 She apparently
  21     wasn't using a cane, she went to using a cane.
  22     So even, you know, when you talk about that,
  23     you -- it seems to be, and I don't want to put
  24     words in your mouth, that if you have anything
  25     in the world before May 4th that it can


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 119 of 150 PageID #: 258


                                                                              119
   1                     Charles Alan Kaplan, M.D.
   2     strongly refute or conceivably -- or even hold
   3     that possibility, I'm going to say I don't
   4     really accept that.           I'm open to the possibility
   5     that I could have to say some other words, but
   6     in terms of saying everything before can be
   7     admitted as a refutation, I -- I can't go
   8     along with that.
   9              Q.        I'm sorry.       That was a lot and --
  10              A.        So the last thing I think you
  11     were trying to say, in part, and I don't want
  12     to hit you over the head, that's what you
  13     said, something or another.
  14                        Also on the fact that she doesn't
  15     have past medical records of the hip that I
  16     don't have.        And I'm saying, you know, yes,
  17     in part, but I'm saying with this -- I'm not
  18     going to say caveat, but with this
  19     distinction, even if I did have them and even
  20     if they showed something, that's not a
  21     hands-down refutation of the statement I just
  22     made, that I do think her hip is caused -- you
  23     understand?        It's not an absolute that you can
  24     produce anything you want from before May 5th.
  25              Q.        I understand and you should keep


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 120 of 150 PageID #: 259


                                                                              120
   1                     Charles Alan Kaplan, M.D.
   2     repeating that to me.
   3                        The deficits that you found on
   4     your hip range of motion testing in the
   5     office, do you know whether Ms. Falero had
   6     such deficits prior to the time of the May 4,
   7     2015 accident?
   8              A.        No, I don't.        That's every body
   9     part.     That's the situation.
  10              Q.        Okay.     So if you keep bearing
  11     with me, I'll keep bearing with you.                   How's
  12     that?
  13              A.        That sounds fair.
  14              Q.        Do you have any other opinion on
  15     the topic of causation with respect to either
  16     hip, anything that you have not expressed
  17     already?
  18              A.        No.
  19              Q.        Tell me, please, what is your
  20     opinion with respect to whether Ms. Falero
  21     suffered a right or left knee injury as a
  22     result of this May 4, 2015 accident?
  23              A.        It's my opinion she did suffer a
  24     left and right knee injury due to the May 4,
  25     2015 accident.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 121 of 150 PageID #: 260


                                                                              121
   1                     Charles Alan Kaplan, M.D.
   2              Q.        Please tell me on the record what
   3     you're basing that on, the entirety of what
   4     you're basing that opinion on.
   5              A.        Again, patient history, a little
   6     bit of physical examination, a significant
   7     part of the MRI being medically consistent
   8     with that.
   9              Q.        Anything else, sir?
  10              A.        No.
  11              Q.        Each time in your office, this
  12     patient, Ms. Falero, I believe, 65 years of
  13     age when she first came to see you,
  14     approximately 160 pounds, when you examined
  15     her knees, was she able to extend her knee
  16     like into the fully locked position or zero
  17     degrees?
  18              A.        Correct.
  19              Q.        And she would consistently, and
  20     this is on both sides, right and left, sir?
  21              A.        Correct.
  22              Q.        And she would flex the knee or in
  23     layman's terms, bend the knee to 110 degrees
  24     on both sides?
  25              A.        Initially, that's correct.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 122 of 150 PageID #: 261


                                                                              122
   1                     Charles Alan Kaplan, M.D.
   2              Q.        Did that improve or get worse?
   3              A.        At some point, it went up to 115.
   4     I have to check if that was probably after her
   5     surgeries.
   6              Q.        You note that you felt mild
   7     crepitus in the knees.
   8                        What is "crepitus" and what is
   9     "mild crepitus"?
  10              A.        Crepitus is a sound, generally,
  11     so you hear a crackling or crunching sound
  12     within the knee.          It's mild.       I mean, you can
  13     hear it from across the room sometimes.
  14     Sometimes it's just mild, you hear a little
  15     bit in the knee when it's being moved, while
  16     you're moving it, and it's usually arthritic.
  17              Q.        Did she develop the arthritis in
  18     her knees between May 4, 2015 and eight days
  19     later when you first saw her in your office on
  20     May 12th?
  21              A.        Well, I didn't necessarily
  22     diagnose her with arthritis.               She told me she
  23     had arthritis.
  24              Q.        No, I understand.          But that
  25     finding, that objective finding of crepitus,


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 123 of 150 PageID #: 262


                                                                              123
   1                     Charles Alan Kaplan, M.D.
   2     is that indicative of -- well, first of all,
   3     is it indicative of a degenerative condition
   4     existing within the knees?
   5              A.        I will say this:          That is -- by
   6     far, the most likely condition is arthritis,
   7     but there are, you know, other conditions that
   8     will produce noise.           If you have a tear in the
   9     cartilage (indicating), like a tear, not an
  10     arthritic change, and the edge is rough, you
  11     know, you're going to hear something.                    It may
  12     be different, you know -- arthritis is two
  13     rough edges rubbing over (indicating).                    So
  14     arthritis is the number one cause of the
  15     crepitus sound.
  16                        Other injuries can produce sound.
  17     It's indistinguishable from crepitus, but you
  18     can see on the MRI, it's normal, there's no
  19     arthritis.       Even on an x-ray if it says
  20     arthritis or no arthritis, that finding, the
  21     crepitus, is likely arthritis, but it's not
  22     the only criteria.
  23              Q.        Would you tell me, what is the
  24     Lachman test and what are you testing for?
  25              A.        The Lachman test is a test for


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 124 of 150 PageID #: 263


                                                                              124
   1                      Charles Alan Kaplan, M.D.
   2     stability of the knee, so you sort of --
   3     here's the knee joint (indicating).                   You have
   4     one hand above (indicating) and one hand below
   5     (indicating), and you motion test and you're
   6     trying to see if there's motion.                 In the two
   7     bones, if you have good ligaments, you can't
   8     slide them past each other (indicating).                     They
   9     are held intact by the cruciate ligaments.
  10     That's really what you're testing, so you see
  11     you can't have motion.             If it's torn, they're
  12     not connected, you're going to move.
  13                        So the Lachman test is a test of
  14     the -- the anterior cruciate ligament test,
  15     which was negative, meaning that aspect was
  16     normal.
  17              Q.        Is the McMurray test a different
  18     type of instability test?
  19              A.        The McMurray test is really --
  20     yeah, it's different.            It's not really a
  21     stability test.          It's a test of torn meniscus.
  22              Q.        I apologize if I'm remembering
  23     wrong.        Is McMurray where the examiner presses
  24     down on the patella and tries to move it?
  25              A.        No, that's a Ballottement test.


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 125 of 150 PageID #: 264


                                                                              125
   1                      Charles Alan Kaplan, M.D.
   2     The McMurray test doesn't test all meniscus
   3     tears.        It's mostly in the posterior quadrant.
   4     You bend the knee up (indicating), you bring
   5     it in (indicating) and with some pressure
   6     (indicating), and then you go into a full
   7     extension mode, so this was negative.
   8              Q.        And it remained negative?
   9              A.        Yeah.     I think it remained
  10     negative, yeah.
  11              Q.        Sir, do you have any further or
  12     additional opinion on the issue of causation
  13     with respect to either knee?
  14              A.        No.
  15              Q.        What is your opinion with respect
  16     to whether Ms. Falero suffered a right or left
  17     ankle injury as a result of this May 4, 2015
  18     accident?
  19              A.        My opinion is she did have a
  20     causally-related injury from the May 4, 2015
  21     accident.
  22              Q.        What are you basing that on?
  23              A.        Again, based on history,
  24     examination, and I will say that -- let me
  25     just double-check and make sure (perusing).


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 126 of 150 PageID #: 265


                                                                              126
   1                     Charles Alan Kaplan, M.D.
   2                        So in terms of the ankle, I did
   3     not obtain that MRI because I felt it was a
   4     much more milder strain and it didn't warrant
   5     further workup.
   6              Q.        Was it on both sides?
   7              A.        Of the ankles, yes.
   8              Q.        Have her ankle strains, right and
   9     left, resolved?
  10              A.        Totally resolved, no.            What I
  11     have, last note, feels all right -- "She feels
  12     the left and right ankle and feet are mild and
  13     not often."        So not fully resolved,
  14     significantly resolved, no.
  15              Q.        So I believe that it is your
  16     opinion that Ms. Falero suffered bilateral
  17     foot injuries as a result of this May 4, 2015
  18     accident?
  19              A.        Correct.
  20              Q.        And I believe that that's based
  21     on the history that she gave you and your
  22     examination of her, but nothing else?
  23              A.        She had a -- hold on (perusing).
  24              Q.        She had prior surgery to the one
  25     foot --


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 127 of 150 PageID #: 266


                                                                              127
   1                     Charles Alan Kaplan, M.D.
   2              A.        Right.
   3              Q.        -- with screws?
   4              A.        I don't see screws -- hold on
   5     (perusing).
   6              Q.        I thought I saw screws over the
   7     metatarsal?
   8              A.        Let me see ( perusing).
   9                        No, I don't see -- I don't see
  10     any comment here about metal in the foot.
  11     It says, postoperative changes, all of her
  12     ligaments and all of her tendons were intact.
  13              Q.        Dr. Kaplan, have you ever seen
  14     the emergency department chart from Kings
  15     County Hospital --
  16              A.        No.
  17              Q.        -- where she went immediately
  18     following this accident?
  19              A.        No.
  20              Q.        What injury did she sustain to
  21     her feet?       Was it a strain?
  22              A.        Strain, a mild strain.
  23              Q.        Taking a look, please, at your
  24     most recent evaluation from earlier this
  25     morning, have those strains resolved?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 128 of 150 PageID #: 267


                                                                              128
   1                     Charles Alan Kaplan, M.D.
   2              A.        I will say not totally, but
   3     significantly.         She had mild pain.           I'll just
   4     say, again, initially, as compared to other
   5     body parts, her feet were not the worst.
   6                        At one point, they flared up a
   7     little bit.        There was consideration to send
   8     her to the podiatrist, and then they went down
   9     again.        We agreed she didn't need the
  10     podiatrist.        So it's a mild strain, didn't
  11     need to see a doctor or get surgery or
  12     anything like that.
  13              Q.        Now, I really have not had an
  14     opportunity to go through your August report.
  15     Can you please summarize, what is her state of
  16     health at this present time?
  17              A.        All right.       So I will say this --
  18     let me also take a moment to read this
  19     (perusing).         So in terms of -- I'll read you
  20     the plan and that may explain some things.
  21              Q.        Sure.
  22              A.        So we continued her on physical
  23     therapy, but just once a week at this point.
  24     I did recommend she follow up with Dr. Moise,
  25     the pain management doctor.               Why?     Even though


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 129 of 150 PageID #: 268


                                                                              129
   1                     Charles Alan Kaplan, M.D.
   2     she had very good results with the epidurals,
   3     the medial branch blocks, there was some
   4     aspect of the pains starting to come back, and
   5     I recommended she speak with him about a
   6     spinal cord stimulator -- a spinal cord
   7     stimulator to help control chronic pain.
   8                        I'm not saying I strongly stated
   9     she had to have it, but I did recommend that
  10     she should speak to Dr. Moise as a
  11     consideration.         As a doctor, I'm supposed to
  12     talk about options and she was still having
  13     pain.     And I believe she has not as of yet
  14     seen Dr. Moise to discuss that.                 He may
  15     recommend that.          He may recommend repeat
  16     epidurals.
  17                        I, in addition, recommended that
  18     she follow up with Dr. Faloon just to get one
  19     more contact with him and opinion to consider
  20     surgery.      I think when she first saw him, she
  21     had not had as many injections with Dr. Moise
  22     and so she had done more full series, so she
  23     should go back and see him to consider
  24     surgery.      An option is to -- even if he
  25     recommends it to say thank you, but no thank


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 130 of 150 PageID #: 269


                                                                              130
   1                     Charles Alan Kaplan, M.D.
   2     you, that would be her option.
   3                        Again, over some last months,
   4     there was some exacerbation of the left
   5     shoulder pain, but while it was doing better
   6     after the bursa injections, I did recommend
   7     that she go back and see Dr. Scilaris because
   8     on the last visit or two, the left shoulder
   9     was not doing as well as some months before
  10     that.     There is a consideration that surgery
  11     could be done to the left shoulder and I again
  12     sent her to Dr. Lempert.
  13                        So she was doing -- on the one
  14     hand, she was doing better, especially after
  15     getting her knee surgeries.               I think that
  16     helped her very nicely.             I mean, she, again,
  17     as I stated, was a little reluctant for
  18     evasive things in the beginning, but I think
  19     I have in one of the notes she was very
  20     pleased with the results of the left knee
  21     surgery and that helped convince her, you
  22     know, I'm going to do my right too because I
  23     realized how much this helped me.
  24                        So she's doing better.             There's
  25     still a little bit of a setback going on with


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 131 of 150 PageID #: 270


                                                                              131
   1                     Charles Alan Kaplan, M.D.
   2     the spine and the left shoulder that could
   3     require further surgical attention.
   4              Q.        I apologize if I asked you this.
   5                        Do you know if Ms. Falero has
   6     been on Social Security Disability since
   7     around 2007, why she has not worked since 2002?
   8              A.        I don't have the exact reason for
   9     that.
  10              Q.        What is your understanding, if
  11     any?
  12              A.        That it's related to the gestalt
  13     of her prior pain conditions.                Could it be
  14     from blood pressure, I don't know.                  It's not
  15     unusual.      There are people who go out on high
  16     blood pressure, diabetes kind of things.                     It's
  17     rare.     So some aspect of these previous pain
  18     conditions that she mentioned to me, you know,
  19     and again, I don't have the paperwork she
  20     filed with them, so I don't know.
  21              Q.        Did you ever ask her?
  22              A.        You know, I don't have anything
  23     documented.        It's possible that in a brief
  24     question or something I did and it may have
  25     made sense, I didn't even put -- you're out


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 132 of 150 PageID #: 271


                                                                              132
   1                     Charles Alan Kaplan, M.D.
   2     for some aches and pains, yeah, okay, and
   3     it made sense.         I didn't think it was
   4     psychiatric.        She didn't tell me, oh, no, it's
   5     for psychiatric or something.
   6                        So it's possible I had that
   7     discussion with her.            It was quick.         It was
   8     congruent to maybe what I was thinking and I
   9     didn't note it, but I don't have it
  10     documented.
  11              Q.        I know what you mean by
  12     "gestalt," but what do you mean by it?
  13              A.        You put all of her conditions
  14     together, the neck, the back, the
  15     fibromyalgia, all -- everything that you're
  16     allowed to file on a Social Security
  17     Disability, you can.
  18              Q.        Well, what is "fibromyalgia"?
  19              A.        Well, fibromyalgia is a condition
  20     where the person does have multiple aches
  21     throughout their body.             It's not well-known on
  22     the etiology, like it doesn't have to be a
  23     structural cause, it doesn't have to be any
  24     joint problem, just tender and a complaint of
  25     pain with 15 parts of the body.                 Usually,


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 133 of 150 PageID #: 272


                                                                                133
   1                     Charles Alan Kaplan, M.D.
   2     tests are negative.           The latest thinking is
   3     due to some type of mitochondrial dysfunction,
   4     the mitochondria of the cell, but they're not
   5     sure.     No super great treatment for it, some
   6     modifications.         But "myo" is for muscle and
   7     "algia" is for pain.
   8              Q.        Is it acute pain?          In other
   9     words, how does it manifest itself?
  10              A.        It manifests by multiple body
  11     parts and it has to be some duration of time,
  12     you know, meaning if I put anybody out of
  13     shape, let's say, to work doing moving today,
  14     18 hours of moving boxes, you and me, and we
  15     ache all over, that's not fibromyalgia.                         Even
  16     though we're hurting all over, it's got a
  17     medically explainable cause to it.                  You did
  18     all this extra work.            It's going to go away.
  19                        This is -- there is no
  20     explainable cause for it, you know.                   It
  21     generally takes some time to develop.                      It
  22     starts in one area, two areas.                By the time
  23     you're at the doctor and he's checking you,
  24     got it in multiple areas, multiple areas of
  25     tenderness, the tests are negative.                   There's


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 134 of 150 PageID #: 273


                                                                              134
   1                     Charles Alan Kaplan, M.D.
   2     no test that shows fibromyalgia.
   3              Q.        So how do you determine whether
   4     it's fibromyalgia versus a psychosomatic
   5     condition?
   6              A.        The answer is this:           It's
   7     somewhat interrelated.             People who have
   8     fibromyalgia have a higher rate of depression
   9     in the general population, whether it's cause
  10     and effect or result.            You have pain in all
  11     these parts for some period of time, people
  12     get down, so they're often together.                    They
  13     don't have to be.          You can have depression or
  14     something like that without aches and pains,
  15     but, you know, psychosomatic is -- how do
  16     I say this?        I guess, you know -- there are
  17     levels to psychosomatic, so, you know, it's
  18     for a psychiatrist to get involved in, if
  19     that's what you want to prove the difference
  20     for.     But there are associations with
  21     depression with fibromyalgia.
  22                        Psychosomatic, it does imply
  23     "psycho" causing the body, and that, you
  24     know -- like ulcers have been -- before they
  25     knew about the bacteria, right, it was always


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 135 of 150 PageID #: 274


                                                                              135
   1                     Charles Alan Kaplan, M.D.
   2     psychosomatic.         You're stressed out, you got
   3     an ulcer in your stomach, "psycho" causing
   4     "somatic."       There are healthy people with no
   5     depression and they have fibromyalgia, so
   6     it's not contingent, but there is a greater
   7     association of depression with fibromyalgia.
   8              Q.        There's a linkage --
   9              A.        It's an association.
  10              Q.        What is the difference, please,
  11     between "bursitis" and "arthritis"?                   They're
  12     both "itis."        They're both inflammations.
  13              A.        "Itis" means inflammation
  14     anywhere, uveitis in the eye, gastritis in
  15     the stomach.        So arthritis is of the joint
  16     cartilage, so it's in the joint.
  17                        Bursitis, so tendons -- very
  18     often the muscle comes, you know, at the end
  19     of the tendon and the tendon is attaching to
  20     the bone and it may be traveling over a
  21     prominence or, let's say, a bump in the bone.
  22     So the body has a bursa between the bone and
  23     the tendon or even the ligament, which
  24     normally is like two thin layers of a slightly
  25     lubricated tissue that allows gliding of the


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 136 of 150 PageID #: 275


                                                                              136
   1                     Charles Alan Kaplan, M.D.
   2     tendon over the bump.            So if a tendon has to
   3     go over this bump (indicating), the body might
   4     have a little bursa there (indicating).                    So
   5     when you're moving your tendon (indicating),
   6     this grease -- you know it's not grease,
   7     right, but there's some lubrication there.
   8                        Due to injury, due to overuse,
   9     you can start to produce so much inflammation,
  10     the two layers separate, and there's fluid now
  11     in that bursal sac.
  12              Q.        Beneath the lining?
  13              A.        In between the lining.             So, let's
  14     say, there's a thin lining here (indicating),
  15     right, and now the tendon is coming over
  16     (indicating), because that lining is, you
  17     know, blowing up like a balloon.                 Now the
  18     tendon is also being pushed up (indicating)
  19     and starts working at a funny angle, a
  20     nonmechanical angle (indicating).
  21              Q.        Would you tell me, please, what
  22     is meant by the medical term "sciatica" and
  23     how does sciatica manifest itself?
  24              A.        So, you know, sciatica, doctors
  25     use that word.         It's generally also a layman's


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 137 of 150 PageID #: 276


                                                                              137
   1                     Charles Alan Kaplan, M.D.
   2     term.     It's pain down usually the back of the
   3     leg.     It's felt to be, you know, inflammation
   4     of the sciatic nerve.            The sciatic nerve
   5     itself is really made of several branches.
   6                        The sciatic nerve begins in the
   7     buttock.      So it's -- the sciatic nerve is not
   8     actually coming from the spinal cord.                    The
   9     nerves from the spinal cord come out.                    They
  10     group together.          They form the sciatica.               So
  11     usually what people have is the radiculopathy,
  12     but they will say, oh, I have sciatica.
  13     Radiculopathy is a big word for people to use,
  14     maybe, I don't know.
  15                        There are a few people with true
  16     sciatica, let's say, that that nerve is being
  17     pinched in the buttock.             It could be from a
  18     tumor or something like that.                They have no
  19     back involvement.          They just have this
  20     sciatica.       So I think that's -- yeah, that's
  21     it.
  22              Q.        Is there not some type of a test
  23     where you press down upon the sciatic notch
  24     and you can elicit a painful reaction from the
  25     patient?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 138 of 150 PageID #: 277


                                                                              138
   1                     Charles Alan Kaplan, M.D.
   2              A.        The answer is yes.           You know,
   3     again -- there is that test, yes.
   4              Q.        At Spine & Orthopedic Rehab
   5     Center, is it the practice of the office when
   6     a patient comes in for a physical therapy
   7     session to have the patient sign a sign-in
   8     sheet of any type?
   9              A.        Yes.    There's a sign-in sheet.
  10              Q.        Doctor, is that something that
  11     has become required by insurance, to have a
  12     sign-in sheet, or is it just good practice to
  13     document that the patient was there?
  14              A.        Well, I know it's good practice,
  15     so we've always done it since I've been
  16     working at this office.             Is it the law, I
  17     don't know.        Does the insurance company deny
  18     payment if you can't prove it, I don't know.
  19     We have sign-ins.          Every patient signs in.
  20     I'm not sure if it's put in the computer, so
  21     I'm not sure where they keep it.
  22              Q.        Now, you mentioned a short while
  23     ago in passing that you're not in court a lot.
  24                        In this calendar year, 2017,
  25     approximately how many times have you


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 139 of 150 PageID #: 278


                                                                              139
   1                     Charles Alan Kaplan, M.D.
   2     testified either here at a deposition or in a
   3     trial setting?
   4              A.        In a trial setting, zero.              In a
   5     deposition like this, I don't think it was
   6     2017.     I think I did something the end of
   7     2016.
   8              Q.        Dr. Kaplan, did you testify at
   9     trial in 2016?
  10              A.        I don't know.         I would say since
  11     I've been with Dr. Kyriakides, which, again,
  12     is middle 2008 to now, I've been to court four
  13     times, maybe five times.
  14              Q.        When you say "court," are you
  15     talking about like a workers' compensation
  16     setting or --
  17              A.        No, over --
  18              Q.        Over here at Kings County
  19     Supreme?
  20              A.        Yeah.
  21                        MR. KENDRIC:        Can you mark this,
  22              please?
  23                        (Kaplan, M.D. Exhibit C,
  24              Curriculum Vitae of Dr. Kaplan, marked
  25              for identification.)


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 140 of 150 PageID #: 279


                                                                              140
   1                     Charles Alan Kaplan, M.D.
   2              Q.        Dr. Kaplan, take a look at this,
   3     if you don't mind (handing).
   4                        Is that a current copy of your
   5     curriculum vitae?
   6              A.        Um...
   7              Q.        Relatively current?
   8              A.        I would say it is.           I generally
   9     don't submit -- everything here is true.                     Let
  10     me just see (perusing).             So I'm not in all
  11     these professional societies anymore.
  12              Q.        Which ones are you in and which
  13     ones are you not?
  14              A.        I'm only in the American Academy
  15     of Physical Medicine & Rehabilitation right
  16     now.
  17              Q.        Were you in these other
  18     organizations but you let it lapse for one
  19     reason or the other?
  20              A.        Correct.
  21              Q.        Okay.
  22              A.        And so private practice -- so
  23     I had my own practice from 1992 to the end of
  24     2005.     Then I actually moved to Israel for two
  25     and a half years.          And then when I came back,


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 141 of 150 PageID #: 280


                                                                              141
   1                     Charles Alan Kaplan, M.D.
   2     I worked for Dr. Kyriakides, so -- I knew him
   3     for years.       We did training together, so I
   4     don't know if I even submitted this to him,
   5     hey, I need a job, because that's not how it
   6     happened.       So this is something I probably had
   7     in my computer and it's still there.                   And
   8     everything is accurate.
   9                        Board certification is updated,
  10     I'm good through 2024.             License is good.           I'm
  11     no longer a clinical instructor at NYU.                      When
  12     I moved to Israel, I gave that up because I
  13     didn't know I was coming back.                So yeah,
  14     that's fairly up to date.
  15              Q.        What does this say, "ABEM board
  16     certification" (indicating)?
  17              A.        Oh, American Board of
  18     Electrodiagnostic Medicine.               So, again, I did
  19     get certified in that, which was valid for
  20     10 years, EMGs.          And then, again, when I moved
  21     to Israel, I thought I was moving for good.
  22     I'm not going to redo the test on that.                      I'm
  23     not a neurologist.           I don't need it.
  24              Q.        I understand, but you have
  25     allowed that one to lapse?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 142 of 150 PageID #: 281


                                                                              142
   1                     Charles Alan Kaplan, M.D.
   2              A.        Correct.
   3              Q.        But your physical medicine and
   4     rehabilitation board credentials are current?
   5              A.        Current and up to date through
   6     2024.
   7              Q.        Being that your medical practice
   8     is here in New York and being that Ms. Falero
   9     lives in Brooklyn, why was it that she
  10     received ambulatory procedures in New Jersey,
  11     in Englewood?         Why is that?
  12              A.        The decisions to do them were by
  13     Dr. Moise and Dr. Scilaris.               That's where they
  14     do them.
  15              Q.        But Dr. Scilaris is licensed to
  16     practice here in New York, isn't he?
  17              A.        He's licensed in both.
  18              Q.        I saw him on the letterhead of
  19     the different facilities.
  20                        The decision was done to bring
  21     her over to another state to do these
  22     in-office procedures, can you explain that for
  23     me?
  24              A.        I can only say what I stated.
  25     I can't explain that to you.               That's their


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 143 of 150 PageID #: 282


                                                                              143
   1                     Charles Alan Kaplan, M.D.
   2     decision.       Dr. Moise is his own separate
   3     corporation.        That's how he does things.
   4     I can't comment on that.
   5              Q.        Is Health East still treating
   6     patients?
   7              A.        As far as I know, yeah.
   8              Q.        Because we spoke about the fact
   9     that Dr. Scilaris opened up that South Dean
  10     Street Orthopaedics.
  11                        Is he still with Health East?
  12              A.        You're asking me questions that
  13     I truthfully don't know the answers to.                    I
  14     mean, I believe that Health East is also on
  15     Dean Street.        I don't know if it's the same
  16     building, a side entrance.               I don't know his,
  17     you know --
  18              Q.        Right, that's precisely why I
  19     asked the question.           I see that Scilaris now
  20     is operating under the name South Dean, and
  21     that's what causes me to ask the question.
  22                        Is Health East still operating?
  23              A.        The answer is I'm under the
  24     assumption yes, but this is like a corporate
  25     question.       I'm not involved with it.              I don't


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 144 of 150 PageID #: 283


                                                                              144
   1                     Charles Alan Kaplan, M.D.
   2     know.     From, again, I think two years, three
   3     years, there was some talk of maybe having it
   4     being a multidisciplinary group where Scilaris
   5     and Dr. Kyriakides were one corporate entity
   6     and I think that's where they were going, and
   7     then I heard it fell through.                But I really
   8     don't ask a lot of questions there.                   I'm not
   9     privileged.        It's -- I don't want to know
  10     anybody's business about, you know -- that's
  11     not me.       I work there, and that's it.
  12              Q.        So the fee charged today was
  13     $6,000, and my question to you is, if called
  14     to testify at trial in this matter, will your
  15     fee also be $6,000 or is it a different fee
  16     structure based upon the fact that you might
  17     be testifying for half a day versus a full day
  18     in court testimony versus out of court
  19     testimony?
  20              A.        The answer is this:           I don't have
  21     a full answer for you.             I'm sure there will be
  22     some fee.       All these things are arranged by
  23     Maria, who handles it, tells me where to go,
  24     and she sets the price.             You know, she's never
  25     asked me what I wanted to charge.                  It's always


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 145 of 150 PageID #: 284


                                                                              145
   1                     Charles Alan Kaplan, M.D.
   2     been she told me, this is the fee.                  It's never
   3     happened in, again, my four, five times --
   4     because I think one was, okay, go for half a
   5     day, and it got around lunchtime and they
   6     didn't cancel my afternoon patients, but it
   7     ended, so I don't know how she really does it.
   8                        But there would be a fee.               And
   9     there probably is -- if you promise it will be
  10     a half a day, it probably could be a half day
  11     for you.      But, you know, that's not a tactic,
  12     Dr. Kaplan, say what I want or you don't get
  13     lunch today, you know.             So that's between --
  14     I never asked her what to charge.                  She's
  15     always told me what it is.
  16                        MR. KENDRIC:        Okay.     Thank you.
  17                        MR. FAYYAZ:        I just have two
  18              follow-up questions.
  19     EXAMINATION BY
  20     MR. FAYYAZ:
  21              Q.        Dr. Kaplan, at the time of the
  22     initial evaluation on May 12, 2015, did
  23     Ms. Falero ever tell you if she had any
  24     headaches prior to this accident of May 4,
  25     2015?


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 146 of 150 PageID #: 285


                                                                              146
   1                     Charles Alan Kaplan, M.D.
   2              A.        I don't have anything documented
   3     about her telling me that.
   4              Q.        In arriving at your opinion as to
   5     causation of the claimed right knee and the
   6     left knee injury arising out of this accident,
   7     did you also take into consideration the
   8     surgeries that she underwent for the right
   9     knee and the left knee after this accident?
  10              A.        Did I take into consideration the
  11     fact that she had surgery?
  12              Q.        Yes.
  13              A.        I was thinking about that when
  14     you asked, but I'm going to say no with this
  15     explanation:        Let's say there was something
  16     completely unusual, like we did an MRI and
  17     there was a bone tumor, and I said,
  18     Dr. Scilaris, I want to do bone tumor surgery
  19     under this case.          For that, I'm sure
  20     Dr. Scilaris would say, no, you've got to
  21     see a specialist on bone tumors.                 It's not
  22     accident-related.
  23                        So my opinion was that it was
  24     causally related, and Dr. Scilaris' actions,
  25     we'll say, were congruent to that.                  He didn't


                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 147 of 150 PageID #: 286


                                                                              147
   1                     Charles Alan Kaplan, M.D.
   2     have past notes.          He only had what I had.
   3     So his -- doing the surgery is congruent with
   4     my opinion.        That's why I referred her to him,
   5     because I thought they were causally related.
   6     I'm treating for the accident.                I'm not
   7     treating anything before the accident, and
   8     that he felt it was surgically appropriate to
   9     do the surgery through this accident, and
  10     fortunately, she had good results.
  11                        So it doesn't change my opinion.
  12     It's congruent with my opinion and there was
  13     nothing -- what's the word?               Zebra.      There was
  14     no zebra finding of the tumor or something
  15     like that which he would oppose.                 So there's
  16     nothing about her having the surgery that
  17     changed my opinion.
  18                        MR. FAYYAZ:        That's it.
  19                        MR. KENDRIC:        Thank you.
  20                        MR. FAYYAZ:        Thank you.
  21                        (Time noted:        2:00 p.m.)
  22
  23
  24
  25



                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 148 of 150 PageID #: 287


                                                                              148
   1                     Charles Alan Kaplan, M.D.
   2                   A C K N O W L E D G M E N T
   3
   4     STATE OF NEW YORK            )
                                      :ss
   5     COUNTY OF                    )
   6
   7
   8                     I, CHARLES ALAN KAPLAN, M.D.,
   9     hereby certify that I have read the transcript
  10     of my testimony taken under oath in my
  11     deposition of August 25, 2017; that the
  12     transcript is a true, complete and correct
  13     record of my testimony, and that the answers
  14     on the record as given by me are true and
  15     correct.
  16
  17                                  _________________________
  18                                  CHARLES ALAN KAPLAN, M.D.
  19
  20     Signed and subscribed to before
  21     me, this______________ day
  22     of ____________________, 2017.
  23
         ________________________________
  24     Notary Public, State of New York
  25



                   Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 149 of 150 PageID #: 288


                                                                              149
   1
   2     ------------------I N D E X-------------------
   3     WITNESS                      EXAMINATION BY                PAGE
   4     C. KAPLAN, M.D.              MR. KENDRIC                        4
   5                                  MR. FAYYAZ                      145
   6
   7     -------------------EXHIBITS-------------------
   8     KAPLAN, M.D.                                           FOR I.D.
   9            A        One-page handwritten notes
  10                     created by Dr. Kaplan                         17
  11            B        Two-page document entitled
  12                     Follow-up Report dated
  13                     August 2, 2017                                52
  14            C        Curriculum Vitae of
  15                     Dr. Kaplan                                   139
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25



                    Enright Court Reporting (631) 589-7788
Case 1:17-cv-00151-KAM-LB Document 22-4 Filed 10/09/18 Page 150 of 150 PageID #: 289


                                                                              150
   1
   2                        C E R T I F I C A T E
   3     STATE OF NEW YORK            )
   4                                  ) ss.:
   5     COUNTY OF NASSAU             )
   6
   7                        I, CHRISTINE DEROSA, a Notary
   8              Public within and for the State of New
   9              York, do hereby certify:
  10                        That CHARLES ALAN KAPLAN, M.D.,
  11              the witness whose deposition is
  12              hereinbefore set forth, was duly sworn
  13              by me and that such deposition is a true
  14              record of the testimony given by such
  15              witness.
  16                        I further certify that I am not
  17              related to any of the parties to this
  18              action by blood or marriage; and that I am
  19              in no way interested in the outcome of
  20              this matter.
  21                        IN WITNESS WHEREOF, I have
  22              hereunto set my hand this 14th day of
  23              September, 2017.
  24                                  -------------------------
                                            CHRISTINE DEROSA
  25



                   Enright Court Reporting (631) 589-7788
